Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 1 of 108
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 2 of 108




                                                                         1


         DISTRICT COURT OF THE UNITED STATES

         NORTHERN DISTRICT OF NEW YORK
         _____________________________________________________
         DEBRA SPERO, as Natural Mother of
         V.S., an infant,

                                         Plaintiff,

                -against-

         VESTAL CENTRAL SCHOOL DISTRICT BOARD OF EDUCATION,
         VESTAL CENTRAL SCHOOL DISTRICT, JEFFREY AHEARN,
         Superintendent of Schools, ALBERT A. PENNA, Interim
         Principal Vestal High School, DEBORAH CADDICK and
         CLIFFORD KASSON, in their Individual and Official
         capacities,

                                         Defendants.

         _____________________________________________________



                A deposition held on Friday, the 25th day of

         January, 2019, commencing at 10:02 a.m.




                        BEFORE:      Ruth I. Lynch
                                     Registered Professional Reporter
                                     Registered Merit Reporter
                                     NY/PA Notary Public
                                     28874 State Route 171
                                     Susquehanna, PA 18847
                                     (570) 396-1459




         WITNESS:     KATHARINE DYER
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 3 of 108




                                                                         2


    1    APPEARANCES:             WILLA S. PAYNE, Esquire
                                  SUSAN M. YOUNG, Esquire
    2                             JOSH COTTER, Esquire
                                       Legal Services of Central
    3                                  New York
                                       189 Main Street, Suite 301
    4                                  Oneonta, NY 13820
                                       on behalf of Plaintiff
    5
                                  CHARLES C. SPAGNOLI, Esquire
    6                                  The Law Firm of Frank W.
                                       Miller
    7                                  6575 Kirkville Road
                                       East Syracuse, NY 13057
    8                                  on behalf of Defendants

    9

   10

   11

   12                            P R O C E E D I N G S

   13

   14           It is stipulated by and between the parties

   15    hereto that the filing of the deposition is waived;

   16    that the deposition may be signed before any Notary

   17    Public; that the filing of the oath of the Notary
   18    Public is waived; that Ruth I. Lynch, Registered

   19    Merit Reporter, is designated to take the

   20    testimony and prepare a transcript therefrom; and that

   21    all objections, except as to the form of the question,

   22    are reserved to the time of the trial.

   23

   24

   25
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 4 of 108




                                                                         3


    1                           INDEX TO TESTIMONY

    2    WITNESS:     KATHARINE DYER                                         PAGE

    3                 Examination by Ms. Young..............                   4

    4                 Examination by Mr. Spagnoli...........                  91

    5                 Signature Page........................                  95

    6

    7                           INDEX TO EXHIBITS
    8    EXHIBIT                    DESCRIPTION                              PAGE

    9        A             Room 148 seating chart                             12

   10        B             Incident report                                    25

   11        C             Student sign-in sheet                              37

   12        D             Handwritten note                                   53

   13        E             Student conduct form                               58

   14        F             12/01/16 email with attachment                     70

   15

   16

   17
   18

   19

   20

   21

   22

   23

   24

   25
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 5 of 108




                                                                         4


    1                   K A T H A R I N E         D Y E R ,

    2             having been called as a witness, having

    3             been duly sworn, testified as follows:

    4    EXAMINATION

    5    BY MS. YOUNG:

    6             Q         Hi, Miss Dwyer.       Dyer.   My name is

    7    Susan Young, and I'm a staff attorney at Legal
    8    Services representing Mrs. Spero on behalf of her son.

    9                       And this is Josh Cotter and Willa

   10    Payne, both of my coworkers.

   11                       So you do understand that you're under

   12    oath and you must testify truthfully, correct?

   13             A         Yes.

   14             Q         Okay.    Have you been deposed before?

   15             A         Was that a hearing?        A deposition?

   16                       MR. SPAGNOLI:      Perhaps if you could

   17             understand what you mean by deposition or
   18             depose.

   19    BY MS. YOUNG:

   20             Q         Yeah; have you ever been in a situation

   21    like this where an attorney was asking you questions

   22    in front of a court stenographer without a hearing

   23    officer, a judge, or anything there?

   24             A         I was at the superintendent's hearing

   25    but there was a hearing officer there.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 6 of 108




                                                                         5


    1             Q         Right.    Yeah, that's -- that's not a

    2    deposition.

    3             A         Okay.

    4             Q         Okay.

    5             A         No.

    6             Q         So just to review a few ground rules,

    7    since you've never been deposed before.             If you need a
    8    break just ask, and we'll take a break.             The only

    9    thing I ask is that if I have asked you a question

   10    that you answer the question before we take a break.

   11                       You must respond to questions because

   12    of the court reporter with either yes or no or I don't

   13    know.    And head shakes or uh-huh or unh-uh doesn't --

   14    won't work.

   15                       Speak slowly, as I'll try to too, so

   16    the stenographer can take everything down.

   17                       If you -- if my question is not clear,
   18    and that's bound to happen, just -- or you don't

   19    understand the question, ask me to rephrase, and I'll

   20    either try to rephrase or have the court reporter

   21    repeat the question and see if that helps.

   22                       Did you consult with anyone except your

   23    counsel when preparing for this deposition?

   24             A         No.

   25             Q         Did you review any documents prior to
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 7 of 108




                                                                         6


    1    this deposition?

    2             A         Yes; my testimony at the

    3    superintendent's hearing.

    4             Q         Anyone else's testimony from the

    5    hearing?

    6             A         No.     Different papers that were all

    7    provided at that hearing, such as my written statement
    8    of the two events that happened.

    9             Q         The written statements that were

   10    admitted into evidence at the --

   11             A         Correct.

   12             Q         How about your affidavit in this case?

   13             A         I don't recall reviewing that.

   14             Q         Anything else that you can think of

   15    that you reviewed?

   16             A         No.

   17             Q         Okay.     And today are you taking any
   18    medications that might impair your ability to

   19    understand --

   20             A         No.

   21             Q         -- what's going on?

   22                       Okay.

   23                       MR. SPAGNOLI:      Miss Dyer, although

   24             there may be information that you and I have

   25             shared, when you're answering the questions I'm
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 8 of 108




                                                                         7


    1              not at liberty in the deposition to assist you

    2              in your -- in your responses.         So if you look

    3              at me and I don't respond that's why, okay?

    4                        THE WITNESS:     Okay.

    5    BY MS. YOUNG:

    6              Q         Starting from high school, could you

    7    tell me about your education?
    8              A         I graduated from Binghamton High

    9    School.       I went to State University at Brockport.              I

   10    have a mas -- or a bachelor's in computer science and

   11    a minor in math.          I went to Binghamton University and

   12    got my MAT in secondary mathematics.

   13              Q         What's an MAT?

   14              A         Master's of art in teaching.

   15              Q         Okay.     Any other degrees?

   16              A         No.

   17              Q         Okay.     Starting from after you
   18    graduated from BU can you tell me your employment

   19    history?

   20              A         I did a long-term sub position at

   21    Chenango Forks.       That was while I was still at BU.

   22    Then I was employed by Johnson City Schools for

   23    11 years.       And then Vestal.     This is my third year.

   24              Q         So is it accurate to say that you began

   25    teaching at Vestal in the 2016/2017 school year?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 9 of 108




                                                                         8


    1             A         Yes.

    2             Q         Okay.     Why did you move from or go from

    3    the Johnson City School District to the Vestal

    4    district?

    5                       MR. SPAGNOLI:      I'm going to interpose

    6             an objection here.       I'm not going to instruct

    7             my client not to answer the question.            But I do

    8             want to point out that she's not a defendant in

    9             this case, that you've withdrawn the claim of

   10             the race discrimination that was originally

   11             asserted, and she had obviously nothing to do

   12             with the ultimate suspension or the

   13             determination of the length of the suspension

   14             or V              social media posts.

   15                       So I'm going to give you some latitude

   16             in view of the broad definition of relevancy

   17             for purposes of discovery in terms of inquiring

   18             about her employment background prior to

   19             Vestal, but I'm going to ask that you keep it

   20             limited so that we don't have to get into a

   21             30-D situation.

   22                       Go ahead and answer the question.

   23             A         Can you repeat the question?

   24    BY MS. YOUNG:

   25             Q         Sure.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 10 of 108




                                                                      9


     1                       MS. YOUNG:     Well, could you repeat it?

     2                       (The stenographer read back.)

     3             A         We live in Vestal and my children were

     4    starting school, and I wanted to become part of that

     5    community and that school district and to be more

     6    available to be on the same schedule as my own kids.

     7    BY MS. YOUNG:

     8             Q         Were you ever disciplined when you were

     9    at Johnson City School District?

   10              A         No.

   11              Q         So you know who V          S       is,

   12     correct?

   13              A         Correct.

   14              Q         And you first met him in September of

   15     2016?

   16              A         Correct.

   17              Q         Okay.   And he was in your fourth period

   18     Foundations of Math class.

   19              A         Foundations of College Math, yes.

   20              Q         Can you describe the class in terms of

   21     size?

   22              A         It -- it varied, you know, as people

   23     moved around in the beginning of the school year, but

   24     around 25.

   25              Q         Can you tell us approximately how that
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 11 of 108




                                                                     10


     1    divided by sex?

     2             A         There was definitely more boys than

     3    girls.

     4             Q         And what -- were they all in the same

     5    year of high school?

     6             A         Yes; they were all seniors.

     7             Q         Can you -- can you tell us what the
     8    approximate distribution of white students and

     9    students of color were?

   10                        MR. SPAGNOLI:      Objection to form.

   11                        When I say that, you can go ahead and

   12              answer the question if you understand it.

   13              A         Not something I have asked them nor

   14     know how students identify.

   15     BY MS. YOUNG:

   16              Q         Was it a diverse class, would you say,

   17     in terms of race?
   18              A         There were different races within the

   19     class.

   20              Q         When the school year first began, like

   21     on the first day or the second day, did you have a

   22     seating chart?

   23              A         Yes.

   24              Q         And how was that seating chart

   25     organized?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 12 of 108




                                                                     11


     1             A          Alphabetically.

     2             Q          And did you keep a copy of that chart?

     3             A          No.

     4             Q          And --

     5             A          I erased it when I made the new one.

     6             Q          And so when you made a new chart,

     7    obviously you -- you did change the seating chart at
     8    one point.

     9             A          Multiple times.

   10              Q          Okay.    The first time you changed it,

   11     when was that?

   12              A          The third week of school.

   13              Q          Okay.

   14                         MS. YOUNG:    I think this is four pages.

   15              I'm going to ask the stenographer to mark this

   16              for identification, this four-page document, as

   17              Exhibit?
   18                         MR. SPAGNOLI:     I used numbers, why

   19              don't you use letters.

   20                         MS. YOUNG:    Okay, A.

   21                         (Exhibit A was marked.)

   22                         MR. SPAGNOLI:     Just for clarity on the

   23              record, Exhibit A, this stickered exhibit, the

   24              pages are in the order with the designation

   25              7A, 7B, 7C, and 7D in that order, correct?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 13 of 108




                                                                     12


     1                       MS. YOUNG:     Correct.

     2                       MR. SPAGNOLI:      Thank you.

     3    BY MS. YOUNG:

     4             Q         I'm going to hand you what's been

     5    marked as Exhibit A and ask you if you recognize that

     6    document?

     7             A         Yes.

     8             Q         And can you describe to us what it is?

     9                       MR. SPAGNOLI:      The entire document or

   10              just the first page?

   11     BY MS. YOUNG:

   12              Q         Well, start with the first page.

   13                        MR. SPAGNOLI:      Thank you.

   14              A         The first page is a copy of the seating

   15     chart from approximately the third week of September.

   16     BY MS. YOUNG:

   17              Q         Okay.   Until when?       When did you change

   18     it to the next seating chart?

   19              A         I am -- I don't remember for sure.           A

   20     few weeks later.

   21              Q         Is this the seating chart that was

   22     being used when Vi         made a comment that you felt was

   23     inappropriate?

   24              A         What comment?

   25              Q         Well, let me ask you this:         Did V         ,
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 14 of 108




                                                                     13


     1    while that seating chart was in effect, say something

     2    in class about the grouping of students, and if so

     3    what?

     4             A         After they came and sat down, he was

     5    sitting here next -- in the second row, first seat.

     6             Q         Him being V        .

     7             A         V       , yes.

     8             Q         Okay.

     9             A         And he said to I          D         , who was

   10     in the front middle of the room, you belong with us.

   11                        MR. SPAGNOLI:      Let the record reflect

   12              that when the witness indicated here in

   13              connection with where V                 was sitting, she

   14              pointed to the desk that has the name V

   15              crossed out over it.

   16     BY MS. YOUNG:

   17              Q         Okay.     How many days into that seating

   18     plan did V         make that comment?

   19              A         The very first day.

   20              Q         Did you ask V          what he meant by

   21     that?

   22              A         No.

   23              Q         Did you make any comment?

   24              A         At the end of class I talked to him

   25     about it.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 15 of 108




                                                                     14


     1             Q         And what happened during that

     2    conversation?

     3             A         I said I hope you know I would never be

     4    thinking about that when I was making a seating chart.

     5             Q         And what did you mean about that?

     6             A         About race.

     7             Q         Okay.       How did you know that's what

     8    V      meant?

     9             A         Because he alluded to that in his

   10     comment.

   11                        And the other students laughed at it,

   12     and.

   13              Q         Looking at the chart, was, is it I            ?

   14              A         I       .

   15              Q         Was I          the only student of color

   16     sitting in the front row?           If you recall.

   17              A         Again, depending on how people identify

   18     themselves, you know, many students in Vestal are --

   19     have a variety of backgrounds.

   20              Q         Uh-huh.       But as far as if you could --

   21     you can tell.      Would you have said that Isaac was the

   22     only student of color in the front row?

   23              A         Yes.

   24              Q         How about the -- not counting the desks

   25     that appear kind of on an angle, behind that, the six
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 16 of 108




                                                                     15


     1    desks in the middle of the second row, were there any

     2    students of color in that row?

     3                       MR. SPAGNOLI:      You mean in the six

     4              desks in the middle of the front row?

     5                       MS. YOUNG:     Middle, yes.

     6              A        Again, I -- I've seen their sheets

     7    since and how they would register, and I can tell you

     8    that none of them registered as African-American.

     9    BY MS. YOUNG:

   10               Q        Okay.   How about the -- right behind

   11     that, the middle six seats?         Were any of those

   12     students students of color?

   13               A        None of them have registered as

   14     African-American either.

   15               Q        Okay.   How about the student next to

   16     V     ?

   17               A        S       ?

   18               Q        Yes.

   19               A        She is registered as an

   20     African-American.

   21               Q        Okay.   And how about the two seats in

   22     back of that student and V            ?

   23               A        They are not registered as

   24     African-American.

   25               Q        Okay.   And did you perceive them as
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 17 of 108




                                                                     16


     1    students of color at the time?

     2             A          I never thought about it at the time.

     3             Q          Okay.    Even after V        made that

     4    comment to you, you didn't think about that?

     5             A          No.

     6             Q          Okay.    How about the students on the

     7    angled, the six angled desks, on the other side of the

     8    room from where V            was?

     9             A          They are not registered as

   10     African-American.

   11              Q          And, but did you perceive them as

   12     students of color?

   13              A          I never made a judgment or remember

   14     thinking of that.

   15              Q          Okay.    But when V        made the comment

   16     he did to I         , you automatically thought -- or

   17     take -- strike that.

   18                         When V          made the comment to you --

   19     to I         , you took that to mean he was commenting that

   20     students of color were in the back.

   21              A          Someone else then said back of the bus.

   22              Q          So was it that comment that made you

   23     think that V          was alleging that the black students

   24     were grouped together or was it V                 comment?

   25              A          The two comments together.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 18 of 108




                                                                     17


     1             Q         Did you speak to the other student who

     2    said back of the bus?

     3             A         I am not sure who made that comment.

     4    It was in response to his comment where they laughed a

     5    little, and then.        You know.    Someone said something

     6    more.

     7             Q         And what did V          say -- strike that.

     8                       When V       made the comment, did you

     9    say to him that's inappropriate?

   10              A         I do not recall.      I did after class.

   11              Q         Okay.    And when you told V           that you

   12     thought it was inappropriate and that you would never

   13     do that, what was his response to you?

   14              A         I know, but you're new here.

   15              Q         Anything else?

   16              A         I said I am not new at teaching.

   17                        And he said but you're new here.

   18              Q         Did you ask him what he meant by that?

   19              A         No.

   20              Q         Did you change the seating chart after

   21     talking to V        ?

   22              A         The student that was sitting here

   23     switched to a different class, so there was an open

   24     seat there.

   25              Q         And by -- could you just tell us the
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 19 of 108




                                                                     18


     1    name of the student so we?

     2             A         Well, he's not on there.        I erased his

     3    name.

     4             Q         Oh.

     5             A         His name was K            And he was in the

     6    front row next to I             .

     7             Q         Okay.

     8                       MR. SPAGNOLI:        Let the record reflect

     9             that when the witness said here, she was

   10              pointing to the square that currently bears the

   11              name J

   12     BY MS. YOUNG:

   13              Q         Oh, okay.        I didn't think that was the

   14     one you pointed to.

   15              A         J       .

   16              Q         That's because I'm looking at the wrong

   17     one.

   18                        MS. YOUNG:        Thank you.

   19                        MS. PAYNE:        That's because you're on B.

   20              A         I think those are in a different order.

   21     BY MS. YOUNG:

   22              Q         Okay, so when did J            -- when did

   23     the other student next to I               leave the class?

   24              A         Within a few days.

   25              Q         Okay.       And what happened then with that
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 20 of 108




                                                                     19


     1    seat?

     2             A         I had Jo        move there.

     3             Q         And so you -- you were the one that

     4    chose that J             would move there.

     5             A         Yes.

     6             Q         Okay.     And why did you move               to

     7    the front?

     8             A         So he would have a partner.

     9             Q         Okay.     And was          a person of

   10     color?

   11              A         He's not registered, no.

   12              Q         Does he have dark skin?

   13              A         Not -- he appears biracial.

   14              Q         Okay.     So however it came about, would

   15     you say that before J             was moved that students of

   16     color were grouped together?

   17              A         No.

   18              Q         And how do you define students of

   19     color?

   20              A         Students who consider themselves

   21     African-American.

   22              Q         Okay.     Then let me rephrase my

   23     question.     Would you say, however it came about, that

   24     in the first seating chart, what's marked as

   25     Exhibit 1, and it has the 7A designation, were people
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 21 of 108




                                                                        20


     1    with darker skin than most caucasians grouped

     2    together?

     3                       MR. SPAGNOLI:             Objection to form.

     4             A         No.

     5    BY MS. YOUNG:

     6             Q         Okay.          Can you -- because I think we

     7    had some miscommunication between what I was thinking

     8    of when I said person of color and what -- apparently

     9    what you were thinking, and that's my bad, I should

   10     have defined it.         But for the four seats around Vi

   11     that are an angle, that are angled, and I guess that

   12     would be S               V         , B       , were those three

   13     students students with skin that was darker than

   14     caucasian?

   15                        MR. SPAGNOLI:             Objection to form.

   16              A         No.       Br          does not have darker skin.

   17                        Also there is other students, I

   18     D        , who was up front, and other students who may

   19     have slightly noncaucasian skin that were in other

   20     spots too.

   21     BY MS. YOUNG:

   22              Q         Okay.          Can you tell us who those were?

   23              A         C              , A         .

   24              Q         Anyone else?

   25              A         Not that I recall.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 22 of 108




                                                                     21


     1             Q          So it sounds like you're saying that

     2    the students in the class who identified as

     3    African-American or who had skin darker than caucasian

     4    would be Vi         t, S         , Jo      , Is      D      ,

     5    C        , and A

     6                        MR. SPAGNOLI:       Objection.

     7             A          If -- if-.     Yes, if that's really

     8    something to look into and think about.              It's not

     9    something I've ever thought about when I was making a

   10     seating chart.       I think of students who work well

   11     together, I think of students who need accommodations,

   12     I think of students who can't see the board well, I

   13     think of students who need a little space so they can

   14     concentrate.       I think of students who may be talking

   15     too much and need to be separated.            I think of pairs

   16     that would work very well together and help each other

   17     with math.

   18                         I -- I think of many, many things that

   19     lead to a good classroom, and race is not one of them.

   20     BY MS. YOUNG:

   21              Q          But you knew that at least two of the

   22     students with darker skin perceived it as being that

   23     they were grouped together?

   24              A          No, I know --

   25                         MR. SPAGNOLI:       Objection.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 23 of 108




                                                                     22


     1                       Go ahead.

     2             A         V         made a comment about it.           That

     3    is the only thing.

     4    BY MS. YOUNG:

     5             Q         And another student said back of the

     6    bus, correct?

     7             A         That doesn't mean he was of color, I do

     8    not know who said that.

     9             Q         Would it make a difference if the

   10     student was white?

   11              A         Well, you just said two students of

   12     color perceived it, and that is not a true statement.

   13              Q         Okay.   Let me rephrase it, then.            It's

   14     two students in that class indicated to you that they

   15     perceived that the students of color were grouped

   16     together in the back, correct?

   17              A         One student made a comment, another

   18     student went along with the joke.

   19              Q         And who told you it was a joke?

   20              A         They were laughing.

   21              Q         So that the change to the -- this

   22     seating chart that you made was occasioned by -- the

   23     immediate change was occasioned by the student sitting

   24     next to I        leaving the class.

   25              A         Yes.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 24 of 108




                                                                     23


     1             Q          Okay.   And did you have J            move to

     2    the front because he was someone you identified as

     3    biracial?

     4             A          No.

     5             Q          So is it accurate to say that until the

     6    next time you changed the seating chart you did not

     7    change the seating chart to address the perception of

     8    at least two students?

     9                        MR. SPAGNOLI:     Objection to form.

   10              A          That wasn't my purpose in moving

   11     J             I moved J       'cause that is a more

   12     centrally located seat.

   13     BY MS. YOUNG:

   14              Q          So.

   15              A          If a student had come to me and I -- I

   16     definitely would rearrange if they felt that way.

   17     That would never be my intention, and I would not want

   18     a student to feel that way.

   19              Q          Okay.   But I just want to get this

   20     clear.       You did not change the seating chart based on

   21     V            comment or the other student's comment.

   22              A          I don't remember that as my intention.

   23     I remember it as moving him because that was an open

   24     seat and then he would have a partner.            And I

   25     would have a partner.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 25 of 108




                                                                     24


     1                       This room is -- is --

     2                       MR. SPAGNOLI:        There's no question

     3             before you.

     4                       THE WITNESS:        Okay.

     5    BY MS. YOUNG:

     6             Q         Looking at 7B, which is the second page

     7    of Exhibit A, when did this seating chart get

     8    implemented, about?

     9             A         A few weeks later.

   10              Q         And how did you determine this seating

   11     chart?

   12              A         Again students' needs, who would work

   13     well together, what would be best from a teaching

   14     standpoint in terms of personalities, in terms of

   15     students who needed more assistance, students who were

   16     doing well.

   17              Q         And the page marked 7B, J              is no

   18     longer sitting next to I           .     Do you recall why that

   19     was?

   20                        The 7B?

   21              A         Yes.

   22                        Almost everyone has a new partner.

   23     BY MS. YOUNG:

   24              Q         Okay.     Were the seating charts random?

   25              A         Yes.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 26 of 108




                                                                     25


     1                       Aside from student needs.

     2             Q         Okay, I'm now going to have this marked

     3    for identification.

     4                       (Exhibit B was marked.)

     5    BY MS. YOUNG:

     6             Q         Can you identify -- first of all, are

     7    you familiar with this document?
     8             A         I'd like to read it over.

     9             Q         Sure.

   10              A         (Reviews document).

   11                        MR. SPAGNOLI:      Let her know when you're

   12              ready.

   13              A         Oh, I'm ready.

   14     BY MS. YOUNG:

   15              Q         Oh, sorry.

   16                        Do you recognize this document?

   17              A         Yes.
   18              Q         Okay.   And were you the author of this

   19     document?

   20              A         Yes.

   21              Q         Okay.   And at the very bottom it says

   22     attached are four of the seating charts that we have

   23     utilized thus far this -- for this year.

   24                        Were the four pages that are marked as

   25     Exhibit A the -- what was attached to this memo?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 27 of 108




                                                                     26


     1             A         Yes.

     2             Q         Okay.     It says at the top that this

     3    synopsis was written on December 15th, 2016, correct?

     4             A         Correct.

     5             Q         And it's about events of approximately

     6    a month earlier and three months earlier, correct?

     7             A         Correct.
     8             Q         Why did you write this synopsis?

     9             A         I was asked to.

   10              Q         And by whom were you asked?

   11              A         I don't remember the details on that.

   12              Q         You know somebody asked you but you

   13     don't recall who?

   14              A         One of the administrators.

   15              Q         And by administrators you mean who?

   16              A         Dr. Penna, Mr. Caddick and Mrs. --

   17     Mr. Kasson and Mrs. Caddick.
   18              Q         Did the person who asked you to write

   19     it indicate to you why they wanted you to write it?

   20              A         I don't remember being asked.

   21              Q         Oh.     But I thought you said --

   22              A         I don't remember the details of what

   23     they asked.

   24              Q         Who did you give this document to?

   25              A         I don't recall.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 28 of 108




                                                                     27


     1             Q         Do you recall if you were asked

     2    specifically to write about both of these incidents?

     3             A         Don't recall.

     4             Q         At some point in the fall of 2016 but

     5    prior to November 22nd, did you go to speak to Miss

     6    Caddick about this particular class?

     7             A         I did.
     8             Q         Okay.    Do you recall when that was?

     9             A         I don't know the date.

   10              Q         Approximately?

   11              A         (Shakes head).

   12              Q         Why did you go to Miss Caddick to talk

   13     about this class?

   14              A         They were a very talkative class, they

   15     were very good friends.

   16              Q         So you -- you told Miss Caddick that

   17     they were a talkative class and good friends.              Is that
   18     correct?

   19              A         Yes.

   20              Q         What else did you tell her about the

   21     class?

   22              A         I was looking for strategies to help

   23     meet the needs of a variety of different levels within

   24     the same room.

   25              Q         Was it a frustrating class?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 29 of 108




                                                                     28


     1             A         Not in general.      They're very nice

     2    kids, just at times they could get off topic, and I am

     3    there with the goal of providing instruction and

     4    getting them prepared for the final within this class.

     5             Q         Did you mention any specific students

     6    during your conversation with Miss Caddick?

     7             A         I don't recall.
     8             Q         During the fall of 2016, was this the

     9    only class you sought out Miss Caddick to discuss?

   10              A         There was another section of this same

   11     course, so when we talked about the Foundations of

   12     College Math as a whole, it would include both.                 But

   13     this was mainly the one we talked about.

   14              Q         The fourth period class.

   15              A         Yes.

   16              Q         Did Miss Caddick have any checks or

   17     advice for you?
   18              A         I don't recall her answers.

   19              Q         Do you recall if you made any changes

   20     to how you were teaching the class as a result of

   21     talking to Miss Caddick?

   22              A         I don't recall.

   23              Q         Did you discuss progressive discipline

   24     of students with Miss Caddick at that -- at this

   25     meeting you're talking about?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 30 of 108




                                                                     29


     1             A         I don't recall.

     2             Q         Did you take notes from your meeting

     3    with Miss Caddick?

     4             A         No.

     5             Q         And how are you so sure of that?

     6             A         I'm not in the habit of taking notes

     7    during meetings with administrators.

     8             Q         Okay.     Have you ever?

     9             A         No.

   10              Q         Okay.     So on November 22nd, 2016, an

   11     incident happened with a student named I               , correct?

   12              A         Yes.

   13              Q         Can you tell us what happened?

   14              A         I saw a puff of smoke come out of his

   15     mouth.

   16              Q         And what did you -- what, if anything,

   17     did you do in reaction to that?

   18              A         I called him into the hall to talk to

   19     him.

   20              Q         Uh-huh.     And what happened -- what was

   21     said during your conversation?

   22              A         I told him that that was not allowed in

   23     school, and I wasn't aware of the consequences for

   24     that, and I asked him to go to the assistant

   25     principals' office.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 31 of 108




                                                                     30


     1             Q         And what did he say to you, if

     2    anything?

     3             A         He said something about it's -- it's

     4    okay, it's not illegal, people do it at school

     5    sometimes.

     6             Q         And I        is one of the

     7    African-American students, correct?

     8             A         Yes.

     9             Q         What was going on when you noticed the

   10     puff of smoke in terms of the classroom, were you

   11     teaching?

   12              A         No.     They were working in groups.

   13              Q         Okay.     Had anything unusual happened

   14     prior to you noticing the vapor?

   15              A         No.

   16              Q         Okay.     So you sent I        to the office.

   17     Did you give him a pass?

   18              A         I don't recall.

   19              Q         Do students need passes to move

   20     throughout the halls in between -- I mean during class

   21     time?

   22              A         They have an agenda book that you can

   23     write a pass in.

   24              Q         Okay.     And that's what -- that's what

   25     the pass consists of, their agenda book?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 32 of 108




                                                                     31


     1             A         Or you can write it on a piece of

     2    paper.

     3             Q         Okay, just a regular piece of paper and

     4    you would --

     5             A         Yep, any paper.

     6             Q         Okay.

     7                       MR. SPAGNOLI:      Make sure she finishes

     8             her question --

     9                       THE WITNESS:     Okay.

   10                        MR. SPAGNOLI:      -- before you start your

   11              answer.    You're doing good.

   12     BY MS. YOUNG:

   13              Q         In order to -- is it true that in order

   14     to write a pass for him while you were in the hallway

   15     he would have either had to have his agenda book with

   16     him or you would have had to bring a piece of paper

   17     and a pen out?

   18              A         I -- he had his stuff when he left.

   19              Q         Okay, but you don't remember whether

   20     you signed his agenda book.

   21              A         I do not recall.

   22              Q         Okay.   So I'm pre -- did you return to

   23     class as -- when I           walked away?

   24              A         Yes.

   25              Q         Okay.   And then what happened?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 33 of 108




                                                                     32


     1             A         I was helping different groups around

     2    the room, and I heard a loud noise coming from the

     3    group in the center of the room.           And I went over, and

     4    V            phone was on.      And making noise.

     5             Q         Do you recall what noise it was making?

     6             A         No.     Video or music.

     7             Q         Would students ever listen to music in

     8    the class before this?

     9             A         At times.

   10              Q         Okay.     What kind of times?

   11              A         Occasionally if they were working

   12     independently with head phones.

   13              Q         Okay.     Prior to this point had any

   14     student listened to music during your class not in

   15     head phones?

   16              A         Not that I recall.

   17              Q         Going back to Exhibit A, can you tell

   18     us if one of those charts depicts where students were

   19     sitting on November 22nd?

   20              A         The chart labeled 7B.

   21              Q         Okay, so V           is in the second row,

   22     second from the left, correct?

   23              A         This was the seating chart at that time

   24     but they were -- they moved around to be with their

   25     group.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 34 of 108




                                                                     33


     1             Q         Okay.

     2             A         Maybe I misunderstood your question.

     3             Q         Okay.   So if we look at 7D?

     4             A         Yes.

     5             Q         What -- what does 7D depict?

     6             A         7D is the groups that were assigned for

     7    the review activity on November 22nd.

     8             Q         And what do the numbers after each

     9    group symbolize?

   10              A         The questions they were to complete on

   11     the work sheet.

   12              Q         And V      , looks like, is in a group

   13     with Richie.     Is that correct?

   14              A         Yes.

   15              Q         But how would -- could you tell

   16     where -- is there any way for us to know where V

   17     was sitting in the class --

   18              A         No.

   19              Q         -- by look -- okay.

   20                        Where was -- do you recall where V

   21     was sitting?

   22              A         Towards the middle of the room.

   23              Q         Near the front or the back?

   24              A         The middle.

   25              Q         The middle row, middle part of the
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 35 of 108




                                                                     34


     1    middle row?

     2             A         (Nods head).     Yes.

     3             Q         When you heard the music or the video,

     4    did you say anything to V

     5             A         I walked over to his group, and I asked

     6    him to turn it off.

     7             Q         And he said what?

     8             A         No.

     9             Q         Did that surprise you?

   10              A         I don't recall.

   11              Q         Did you then repeat your request?

   12              A         Yes.

   13              Q         Okay.   And did he answer no once again?

   14              A         Correct.

   15              Q         And then what did you say?

   16              A         I said if you're not going to turn it

   17     off, I'm going to have to ask you to leave.

   18              Q         And did he reply?

   19              A         He repeated that back in a mocking

   20     voice.

   21              Q         Repeated back what you said.

   22              A         Correct.

   23              Q         Did that surprise you?

   24              A         Yes.

   25              Q         Why?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 36 of 108




                                                                     35


     1              A        Just that he was saying it in such a

     2    tone.

     3              Q        Had you ever heard that tone from

     4    before?

     5              A        No.

     6              Q        Did you have any clue as to why he was

     7    speaking to you like that?

     8              A        No.

     9              Q        What happened next?

   10               A        He packed up his stuff, and as he was

   11     packing up he looked at me and called me a fucking

   12     racist.

   13               Q        And then what happened?

   14               A        I went in the hall and saw the

   15     paraprofessional and asked her to escort him to the

   16     office.

   17               Q        And when you say the office, what

   18     office did you mean?

   19               A        Assistant principal.

   20               Q        And that was Miss Caddick?

   21               A        And Mr. Kasson.

   22               Q        Okay.   Are they both assistant

   23     principals for the senior class?

   24                        MR. SPAGNOLI:      Object to form.      Can you

   25               specify the time period you're talking about?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 37 of 108




                                                                     36


     1    BY MS. YOUNG:

     2             Q         Okay, in November of 2016 what was

     3    Ms. Caddick's position?

     4             A         Miss Caddick was an assistant principal

     5    in 2016.

     6             Q         Okay.   For any particular section of

     7    students or just in general?
     8             A         I'm not aware.

     9             Q         Okay.   And what was Mr. Kasson's

   10     position in November of 2016?

   11              A         Assistant principal.

   12              Q         Okay.   Are you aware if he was an AP

   13     for any particular section of students?

   14              A         No.

   15              Q         Okay.   Do they share an office?

   16              A         They have their own office within; so

   17     there's a door, the secretaries, an open area, then
   18     separate offices.

   19              Q         Okay, so --

   20                        MR. SPAGNOLI:      Can we just assume

   21              unless you specify otherwise that you're

   22              talking back in November of 2016?

   23                        MS. YOUNG:     Yes.

   24              A         Yes.

   25                        MR. SPAGNOLI:      Okay.   'Cause I'll state
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 38 of 108




                                                                     37


     1             for the record Mr. Kasson of course is now

     2             principal.

     3                       MS. YOUNG:     Right, correct.

     4    BY MS. YOUNG:

     5             Q         So when you instructed I            to go to

     6    the office, you meant the office that had -- that

     7    contains both Mr. Kasson and Miss Caddick's --

     8             A         Yes.

     9             Q         -- offices, okay.

   10                        And the same with V            ?

   11              A         Yes.

   12              Q         How long was it between you speaking to

   13     I      and sending him to the office and the point

   14     where you heard V             music?

   15              A         10 to 15 minutes.

   16                        (Exhibit C was marked.)

   17     BY MS. YOUNG:

   18              Q         I'm handing you a two-page document

   19     marked as Exhibit C.       I ask you to look at it.         The

   20     title at the top is assistant principals' office

   21     student sign-in sheet.

   22                        Have you -- on the second page appears

   23     to be a student summary or schedule, which I don't

   24     know why, I think it -- we probably got this attached

   25     together.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 39 of 108




                                                                     38


     1                          Directing your attention to the first

     2    page, the sign-in sheet, have you ever seen any

     3    assistant principals' office student sign-in sheet

     4    before?

     5              A           It's on the counter when I walk in but

     6    I have never studied one.

     7              Q           Okay.   So you don't recall ever seeing

     8    this particular one --

     9              A           No.

   10               Q           -- correct?

   11                           Okay.   I'm going to ask you to look at

   12     the date and go down to the 22nd of November.              And ask

   13     you if you see both I               D        name and V

   14     S             name?

   15               A           Yes.

   16               Q           Okay.   And does the reason or teacher

   17     who sent you column list your name in both cases?

   18               A           Yes.

   19               Q           Okay.   And what time does it show I

   20     entering the office?

   21               A           Ten thirty-three.

   22               Q           And what time does it show V

   23     entering the office?

   24               A           Ten thirty-five.

   25               Q           Okay.   Do you know why there would only
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 40 of 108




                                                                     39


     1    be 2 minutes between both students signing in if it

     2    was 15 minutes between both occurrences?

     3                       MR. SPAGNOLI:      Objection.

     4             A         10 to 15 minutes.

     5                       Is      must not have gone right there.

     6    BY MS. YOUNG:

     7             Q         Well, another explanation would be that

     8    it wasn't 10 to 15 minutes --

     9                       MR. SPAGNOLI:      Objection.

   10     BY MS. YOUNG:

   11              Q         -- between the incidents, correct?

   12                        MR. SPAGNOLI:      Objection.

   13              A         It was.

   14     BY MS. YOUNG:

   15              Q         You recall testifying at the

   16     superintendent's hearing, correct?

   17              A         Correct.

   18              Q         And you were under oath, correct?

   19              A         Correct.

   20              Q         And were telling the truth.

   21              A         Yes.

   22              Q         Okay.     Do you recall testifying that

   23     the time between the I            incident and the V

   24     incident was approximately 15 minutes?

   25                        MR. SPAGNOLI:      Counsel, can you specify
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 41 of 108




                                                                     40


     1             what page of the transcript you're referring

     2             to?

     3                       MS. YOUNG:     89, line 3.

     4                       MR. SPAGNOLI:      Thank you.

     5             A         Yes, approximately.

     6                       MR. SPAGNOLI:      I'm sorry, I think the

     7             witness inadvertently looked at something.
     8                       I did not mean to show this to you, she

     9             was asking you to testify from your memory.

   10                        I advertently apologize for that.

   11                        MS. YOUNG:     Okay.

   12     BY MS. YOUNG:

   13              Q         Normally if a student was walking

   14     around the halls for 12, 13 minutes during class time,

   15     would they be stopped by somebody and asked what they

   16     were doing in the hall?

   17              A         Not usually.
   18              Q         How do you know?

   19              A         Well, students can go in the hall and

   20     go to the bathroom and come back, and I have not

   21     witnessed them being asked what they're doing.

   22              Q         But you would normally be in class

   23     teaching, correct?

   24              A         Well, the periods that I'm not

   25     teaching, I am --
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 42 of 108




                                                                     41


     1                       (Ms. Young conferred with Mr. Cotter.)

     2                       MR. SPAGNOLI:      Finish your answer.

     3             A         When I am not teaching I am often in

     4    the halls, and I have not witnessed students being

     5    asked where they're going.

     6    BY MS. YOUNG:

     7             Q         Did you send I          to the office with

     8    an aide?

     9             A         No.

   10              Q         Why not?

   11              A         I did not see her there at the time.

   12              Q         If you had not seen an aide in the

   13     hallway with Vi          , what would you have done?

   14              A         I don't know, because she was there.

   15              Q         Well, you didn't send I            with an

   16     aide because there was no aide in the hallway,

   17     correct?

   18              A         Correct.

   19              Q         So if there was no aide in the hallway

   20     when you were speaking to V            , why wouldn't you have

   21     done the same thing you did with I              ?

   22                        MR. SPAGNOLI:      Objection.     Asked and

   23              answered.

   24                        Go ahead and answer it again.

   25              A         There wasn't one there so I didn't
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 43 of 108




                                                                     42


     1    think about what I would do.

     2    BY MS. YOUNG:

     3             Q         Did you think about what you would do

     4    with I        when there was no aide in the hall?

     5             A         I would go to the office and check

     6    after class to make sure he made it there.

     7             Q         And did you?

     8             A         Yes.

     9             Q         Did you notice what time he signed in

   10     when you went and checked?

   11              A         No.

   12              Q         You called Mrs. Spero on November 22nd

   13     to discuss what happened in class, correct?

   14              A         Yes.

   15              Q         Can you tell us about that

   16     conversation?

   17              A         It was a very poor connection.

   18                        I told her what had happened in class.

   19     And she listened.         It was fine conversation with a

   20     parent, and at the end she mentioned something about

   21     me saying the N word.         I assured her I would never say

   22     that and that did not happen.

   23                        And that was the end of the

   24     conversation.

   25              Q         And actually you testified at the
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 44 of 108




                                                                     43


     1    superintendent's hearing that Miss Spero told you that

     2    V        claimed you said fucking nigger, correct?

     3              A          Yes.

     4              Q          Niggers.

     5                         What was your reaction when you heard

     6    that V        had claimed that you said that?

     7              A          Very taken aback.

     8                         I would never say that.

     9              Q          Okay.   Did you talk to anyone at the

   10     district about the fact that V              had told this to

   11     his mother and his mother communicated it to you?

   12               A          Yes.

   13                          MR. SPAGNOLI:     Objection, at what point

   14               in time?

   15     BY MS. YOUNG:

   16               Q          Okay, at any point in time did you talk

   17     to someone at the district, anyone at the district,

   18     about the claim that you had used that racial term?

   19               A          Yes.

   20               Q          Okay.   When?

   21               A          I don't recall.

   22               Q          You don't recall if -- how -- how close

   23     in time to actually being told that V                was alleging

   24     this did you speak to someone?

   25               A          By the end of the day.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 45 of 108




                                                                     44


     1             Q         Oh, so the end of the day on

     2    November 22nd.

     3             A         Yes.

     4             Q         Okay, and who did you tell?

     5             A         Mrs. Caddick.

     6             Q         Did you tell her in person?

     7             A         Yes.

     8             Q         Do you remember if Miss Caddick took

     9    notes of that --

   10              A         I don't recall.

   11              Q         Do you recall where it was?

   12              A         In her office.

   13              Q         Did you discuss the whole incident that

   14     had happened or just the fact that V               was making

   15     that allegation?

   16              A         We had discussed the incident earlier.

   17              Q         In her office?

   18              A         Yes.

   19              Q         So this incident happens in -- happened

   20     in fourth period, correct?

   21              A         Correct.

   22              Q         At some point after that you went to

   23     Mrs. Caddick in person and discussed the fact that

   24     V      had called you a fucking racist and you sent him

   25     out of the class, correct?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 46 of 108




                                                                     45


     1             A         Correct.

     2             Q         Then after you spoke to Miss Spero,

     3    that same day you went back to Mrs. Caddick and told

     4    her what -- that Mrs. Spero alleged -- alleged what

     5    you had said back to V          .

     6             A         Correct.

     7                       MS. YOUNG:       I'll put it on the record

     8             but could we go off the record for a second?

     9                       Can we go off the record?

   10                        MR. SPAGNOLI:       Is it to -- what's the

   11              purpose of going off the record?

   12                        MS. YOUNG:       To ask you if there were

   13              any notes from either of those two

   14              conversations.

   15                        MR. SPAGNOLI:       Okay, we can go off the

   16              record.

   17                        (Off-the-record discussion was held.)

   18                        (Short break)

   19     BY MS. YOUNG:

   20              Q         Miss Dyer, I'm going to jump back just

   21     briefly to a question about the seating charts.

   22                        After the students, V           and another

   23     student, made the comments about back of the bus and

   24     I        you belong back here, did Mr. Kasson speak to

   25     you about the seating in your class?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 47 of 108




                                                                     46


     1             A         No.

     2             Q         Did anyone in administration indicate

     3    that you should change your seating chart prior to

     4    November 22nd?

     5             A         No.

     6             Q         Were those seating charts created

     7    contemporaneously?
     8                       MR. SPAGNOLI:      Objection to form.

     9    BY MS. YOUNG:

   10              Q         Let me rephrase it.

   11                        Did you -- when were each of the

   12     seating charts created?

   13                        MR. SPAGNOLI:      Which seating charts are

   14              you talking about?

   15     BY MS. YOUNG:

   16              Q         Let's go to 7A.      Had that been created

   17     prior to the school year?
   18              A         No.

   19              Q         Can you tell us approximately, were

   20     they -- were they created prior to arranging the seats

   21     as they were in 7A?

   22              A         I don't understand the question.

   23              Q         Okay.   Did you create the seating

   24     charts before or after the seating was changed to that

   25     configuration?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 48 of 108




                                                                     47


     1             A         The seating started the school year in

     2    that configuration.

     3             Q         I thought the-.

     4                       (Mr Cotter conferred with Ms. Young.)

     5    BY MS. YOUNG:

     6             Q         Well, first just to clarify, I thought

     7    you said that you started the year with an
     8    alphabetical seating chart that you no longer have.

     9             A         But the room was set up the same way.

   10              Q         Okay.     But the students were not seated

   11     at the very beginning of the year the same -- in the

   12     same seats as they are in 7A, correct?

   13              A         Correct.

   14              Q         Do you recall when you created 7A?

   15              A         Around the third week of September.

   16              Q         Okay.     Prior to arranging the students

   17     in those seats, correct?
   18              A         I don't understand.

   19                        (Mr. Cotter conferred with Ms. Young.)

   20     BY MS. YOUNG:

   21              Q         Oh.     This actual document that we're

   22     looking at, 7A, did you create that document prior to

   23     arranging the students in those seats?

   24              A         The computer file with the blank

   25     squares?     That document?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 49 of 108




                                                                     48


     1             Q         What's a computer document with blank

     2    squares?

     3             A         Like these squares were printed with

     4    teacher desk, white board; this was a preprinted

     5    sheet, and then I wrote in their names.

     6             Q         Okay, great.     When did you write in the

     7    names that appear on 7A?
     8             A         The third week, approximately the third

     9    week of September.

   10              Q         Okay.   You did not recreate 7A sometime

   11     after the third week?

   12              A         I wrote these names approximately the

   13     third week of September on this piece of paper.

   14              Q         Okay.

   15                        MS. YOUNG:     And I do want to put on the

   16              record that we do not have any memory of

   17              receiving notes from Miss Caddick on
   18              November 22nd, and we will go back and look and

   19              make sure that we didn't miss them, but I would

   20              also ask, Charles, that you do the same.

   21                        MR. SPAGNOLI:      Again, we've looked for

   22              any notes relating to these incidents.            You --

   23              unless they are attorney-client privileged,

   24              we've produced those notes.         So if you don't

   25              have any notes relating to this incident from
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 50 of 108




                                                                     49


     1              November 22 for Miss Caddick, they don't exist

     2              as far as I know.

     3                       MS. YOUNG:     Well, I would still ask

     4              that the court reporter index that request.

     5    BY MS. YOUNG:

     6              Q        What did Mrs. Caddick say to you in the

     7    first meeting you had with her on November 22nd?

     8              A        To call their parents.

     9              Q        Did she say anything else?

   10               A        I don't recall.

   11               Q        Okay.   When you went back to speak to

   12     Miss Caddick for the second time that day, subsequent

   13     to your phone call with Miss Spero, what did she say?

   14               A        I don't recall.

   15               Q        Do you recall about how long you spoke

   16     to her?

   17               A        I don't recall.

   18               Q        Okay.   Did you tell anyone else about

   19     what Miss Spero had told you that V               was claiming

   20     you said?

   21               A        I told my husband.

   22               Q        Anyone else at the school district?

   23               A        No.

   24               Q        Did you tell anyone from the union?

   25               A        No.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 51 of 108




                                                                     50


     1             Q         Did you ever have a discussion with

     2    Mr. Penna about it?

     3             A         Not at that point.

     4             Q         At what point did you discuss it with

     5    Mr. Penna?

     6             A         I don't remember exactly.

     7                       MR. SPAGNOLI:      Objection.     To the

     8             extent that you shared anything for the first

     9             time with someone at the district in the

   10              presence of counsel in connection with this

   11              matter, you should not share that.           You should

   12              simply say I cannot answer that question.

   13              A         I cannot answer that question.

   14     BY MS. YOUNG:

   15              Q         Okay.   So is it accurate to say that

   16     the only person you spoke to about V               saying --

   17     claiming you made a racial slur without the presence

   18     of counsel was on November 22nd with Miss Caddick?

   19              A         I told her that his mother said that.

   20              Q         Correct.    And is that correct that she

   21     was the only person at the district that you spoke to

   22     about the accusation was Mrs. Caddick on

   23     November 22nd?

   24              A         Yes.

   25              Q         Would it surprise you to hear that Miss
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 52 of 108




                                                                     51


     1    Caddick testified at the superintendent's hearing that

     2    the first time she heard of the allegation that you

     3    used a racial slur was on December 14th?

     4             A         I wasn't at the hearing.

     5                       Which hearing?

     6             Q         The superintendent's hearing?

     7             A         Not -- not in Syracuse but

     8    superintendent's at the school?          I was not there.

     9             Q         My question was would it surprise you

   10     that Miss Caddick testified under oath that the very

   11     first time she heard about Mrs. Spero claiming that or

   12     V      claiming that you used a racial slur was on

   13     December 14th, 2016?

   14              A         If that is -- that must be how she

   15     remembers it.

   16              Q         Did she remember it accurately?

   17              A         Perhaps she -- I don't -- I don't know.

   18              Q         Is she remembering it accurately when

   19     she testified that the first time she heard was

   20     December 14th?

   21              A         I recall stopping by and telling her on

   22     my way out about our phone conversation.

   23              Q         On your way out on November 22nd.

   24              A         Yes.

   25              Q         Did you discuss the events of
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 53 of 108




                                                                     52


     1    November 22nd with Miss -- with Miss Caddick again on

     2    November 28th?

     3              A          I do not recall.

     4                         MS. YOUNG:     Let me just have this

     5              document marked for identification.

     6                         (Exhibit D was marked.)

     7    BY MS. YOUNG:
     8              Q          I'm showing you what's been marked as

     9    Exhibit D, and I'll give you a moment to look at it.

   10               A          (Reviews document).

   11                          Can I go back to something for a

   12     moment?        'Cause I think that I have my dates wrong.

   13                          I stopped in and talked to her after

   14     school on December 1st.           I am not sure at what point I

   15     told her about the comment that his mother made on the

   16     phone.        I'm thinking about stopping in after school

   17     now, and the 1st was when the threats happened within
   18     the classroom, and that's when I stopped back in to

   19     see her.        And she told me to write up the thing, and I

   20     emailed it to her.           I'm not positive of the time when

   21     I told her about the -- what his mom said on the

   22     phone.

   23     BY MS. YOUNG:

   24               Q          Okay.     But it could have been on

   25     November 22nd?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 54 of 108




                                                                     53


     1             A         I don't know.      I don't know.     I'm

     2    thinking of our after-school -- quick after-school

     3    meeting but that was on the 1st.

     4             Q         Okay.   You had a meeting with Miss

     5    Caddick on November 28th.

     6             A         This is what I'm looking at now?

     7             Q         Well, I'm asking you, before you look
     8    at that, do you recall?

     9             A         I don't recall.      I don't have notes of

   10     what days we met.

   11              Q         Okay.   I'll ask you to look at

   12     Exhibit D.

   13              A         Can I ask you to clarify what it might

   14     say?

   15              Q         I don't know if I'll be able to answer

   16     you, but.

   17              A         After this line?
   18                        MR. SPAGNOLI:      I'm going to object to

   19              counsel effectively testifying as to what the

   20              document says.

   21                        THE WITNESS:     Okay.

   22                        MR. SPAGNOLI:      If you can't read it,

   23              you can't read it.

   24                        THE WITNESS:     If I can't read it I

   25              can't read it, okay.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 55 of 108




                                                                     54


     1              A          I have looked it over.

     2    BY MS. YOUNG:

     3              Q          Have you ever seen this document

     4    before?

     5              A          I don't recall.

     6              Q          Are you -- it appears to be a

     7    discussion with your name at the top about your fourth

     8    period Foundations class, correct?

     9              A          Correct.

   10               Q          Do you -- do you recall now, after

   11     looking at this, meeting with anyone in the

   12     administration about these issues on November 28th?

   13               A          I don't recall the details of it but I

   14     read it over, and it appears we met.

   15                          MR. SPAGNOLI:     Testify from your

   16               memory, not what you conclude from the

   17               document.     Do you remember.

   18               A          I don't specifically remember the

   19     meeting on that day.

   20     BY MS. YOUNG:

   21               Q          Okay.   About midway through it mentions

   22     V             Sp   , and then under that in parentheses it

   23     says racist, and then said Mom said this as well.

   24                          Do you recall saying anything like that

   25     to an administrator?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 56 of 108




                                                                     55


     1             A         No, I do not recall what was said at

     2    this meeting.

     3             Q         Okay.

     4                       MR. SPAGNOLI:      I guess for purposes of

     5             the record you said parentheses, I think you

     6             meant quotation marks.

     7                       MS. YOUNG:     You're absolutely right, I
     8             did.

     9                       MR. SPAGNOLI:      Okay.

   10     BY MS. YOUNG:

   11              Q         Do you know what Mom said this as well

   12     means?

   13              A         No.

   14              Q         Could this reflect you telling

   15     Ms. Caddick what Mrs. Spero had told you?

   16                        MR. SPAGNOLI:      Objection.

   17              A         They're not my notes.
   18     BY MS. YOUNG:

   19              Q         Okay.   That wasn't my question, though.

   20     My question was could this reflect you telling Miss

   21     Caddick what Mrs. Spero had said to you?

   22                        MR. SPAGNOLI:      I'm going to object.

   23              That question is patently improper.           She's

   24              testified she doesn't know what this document

   25              is, she doesn't recall it, and you're asking
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 57 of 108




                                                                     56


     1             her to speculate whether this document reflects

     2             something that she doesn't remember.

     3                        I'm going to ask you to rephrase the

     4             question at a minimum.

     5    BY MS. YOUNG:

     6             Q          You do recall telling Miss Caddick at

     7    least as late as -- as late as December 1st what

     8    V            mother said to you, correct?

     9                        MR. SPAGNOLI:     Objection.

   10              A          At some point I told her.

   11     BY MS. YOUNG:

   12              Q          Okay.     And you said if it -- and you

   13     testified that if it wasn't the 22nd it was the 1st of

   14     December.

   15                         MR. SPAGNOLI:     Objection,

   16              mischaracterizes her testimony.

   17              A          No, I testified that I stopped in after

   18     school to see her.          And I incorrectly was thinking

   19     that was the 22nd.          But I'm sure it was on

   20     December 1st because that's the day she asked me to

   21     write up what happened, and I emailed it to her the

   22     night of December 1st about the events on

   23     December 1st.

   24     BY MS. YOUNG:

   25              Q          You also said that during your first
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 58 of 108




                                                                     57


     1    conversation with Miss Caddick she told you to call

     2    the parent.

     3             A         Yes.

     4             Q         So that conversation would have had to

     5    be on November 22nd, correct?

     6             A         That was when I went in on

     7    November 22nd, yes, she told me to call both of their

     8    homes.

     9             Q         Okay.   So just to clarify, you are

   10     saying that now you believe that you discussed what

   11     Mrs. Spero said to you with Miss Caddick on

   12     December 1st is your best recollection.

   13                        MR. SPAGNOLI:      Objection.

   14              A         I do not recall when I told her but I

   15     know I did at some point.

   16     BY MS. YOUNG:

   17              Q         Okay.   Had you written up V            for his

   18     behavior prior to November 28th?

   19              A         Yes; I wrote it up on the 22nd.

   20              Q         Okay.   So you don't recall Miss Caddick

   21     telling you -- okay.       Strike that.

   22                        What did you -- did you complete a

   23     student conduct form for V             on that date?

   24              A         On November 22nd?

   25              Q         Yes.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 59 of 108




                                                                     58


     1             A         Yes.

     2                       MS. YOUNG:     Have that marked for

     3             identification.

     4                       (Exhibit E was marked.)

     5    BY MS. YOUNG:

     6             Q         Hand you Exhibit E and give you a

     7    moment to look it over.
     8             A         (Reviews document).

     9             Q         Okay, can you identify this document?

   10              A         This is the student conduct form that I

   11     wrote.

   12              Q         And you wrote it on November 22nd,

   13     correct?

   14              A         Yes.

   15              Q         And what did you do with it once you

   16     wrote it?

   17              A         I handed it in to the assistant
   18     principals' office.

   19              Q         Have you ever seen this document with

   20     the right side filled in by Miss Caddick?

   21              A         I may have seen it at the

   22     superintendent hearing.

   23              Q         Okay.   At any point between

   24     November 22nd and let's say the end of December did

   25     you speak to any administrator not in the presence of
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 60 of 108




                                                                     59


     1    an attorney about possible punishment for V                ?

     2              A        No.

     3              Q        Were you asked by any administrator

     4    what your opinion was about possible punishment?

     5              A        No.

     6                       MR. SPAGNOLI:       Again restricting to

     7              conversations --

     8                       MS. YOUNG:       Yes.

     9                       MR. SPAGNOLI:       -- outside the presence

   10               of attorney, but you can answer the question so

   11               you're good.

   12     BY MS. YOUNG:

   13               Q        Subsequent to December did you speak to

   14     any administrator not in the presence of an attorney

   15     about possible punishments for Vi            ?

   16               A        No.   They don't ask teachers' opinions.

   17               Q        Did you make any statements to any

   18     administrators not in the presence of an attorney

   19     about how you would react if V              were to return to

   20     school?

   21               A        Return.    No.

   22               Q        Did you ever tell anyone at the

   23     district that you would not be able to have him in

   24     your class if he were to return to school after his

   25     suspension?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 61 of 108




                                                                     60


     1             A         No.

     2             Q         When V       returned to school for a

     3    period of time in January 2017, did he return to your

     4    class?

     5             A         Yes.

     6             Q         Okay.    And you were teaching the class

     7    at that time.

     8             A         No.

     9             Q         Okay.    Where were -- why were you not

   10     teaching the class at that time?

   11              A         They were -- those were all decisions

   12     that were made with Frank Miller.

   13              Q         I'm not talking about any conversation

   14     you had with anyone when Frank Miller was present.

   15     But leaving that aside, can you tell us what you were

   16     told about why you were not teaching fourth period

   17     anymore?

   18                        MR. SPAGNOLI:      All right, I'm going to

   19              object.    I believe that this is all, whether it

   20              came directly from Frank's mouth or through

   21              administrators, I think it's all within the

   22              scope of attorney-client privilege.           I'm going

   23              to direct my client not to answer.

   24                        MS. PAYNE:     Her understanding of why

   25              she wasn't teaching, if it wasn't directly told
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 62 of 108




                                                                     61


     1             by Mr. Miller or somebody from your office, her

     2             understanding of why she isn't teaching is

     3             absolutely relevant.       It's not protected by

     4             privilege.

     5                       MR. SPAGNOLI:      It's not a question of

     6             relevance, it's a question of privilege.               I

     7             believe it's well within the scope of

     8             attorney-client privilege, so.          I'm going to

     9             instruct my client not to answer.

   10     BY MS. YOUNG:

   11              Q         So just to clarify, you did not request

   12     of any administrator that you not teach V                   class

   13     if Vi        were to be in school.

   14              A         Again, all those conversations were had

   15     at district office with the lawyers and looking at the

   16     legal side of things present.

   17              Q         Did you have a conversation with anyone

   18     from the union about V            returning to school?

   19              A         He was at one of the meetings at the

   20     district office.

   21              Q         Okay, so you never talked to a union

   22     representative about V            returning to school without

   23     Frank Miller being present.

   24              A         Correct.

   25                        (Mr. Cotter conferred with Ms. Young.)
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 63 of 108




                                                                     62


     1    BY MS. YOUNG:

     2              Q        Do you recall when the meeting in the

     3    district office happened?

     4              A        No.

     5              Q        And what was the name of the union rep?

     6              A        Joe Harringshaw.

     7              Q        Joe?
     8              A        Harringshaw.

     9              Q        And is that the same individual who

   10     showed up at the superintendent's hearing?

   11               A        Yes.

   12               Q        And I'm sorry, what would -- what did

   13     you say, when did the meeting in the district office

   14     happen?

   15                        MR. SPAGNOLI:      She didn't remember.

   16               A        I don't remember.

   17     BY MS. YOUNG:
   18               Q        Oh, you don't know.

   19                        (Mr. Cotter conferred with Ms. Young.)

   20     BY MS. YOUNG:

   21               Q        Who was there?

   22               A        At which particular meeting?

   23               Q        The meeting in the district office

   24     where Joe Harrington was present.

   25               A        Harringshaw.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 64 of 108




                                                                     63


     1             Q         Harringshaw, sorry.

     2             A         I don't recall specifically.         Joe, Jeff

     3    Ahearn, Frank Miller, and there were a couple other

     4    people that I do not recall.

     5                       MR. SPAGNOLI:      Counsel, let me just

     6             talk with my client for a moment about a matter

     7             of potential privilege.

     8                       (Mr. Spagnoli conferred with the

     9             witness.)

   10                        MR. SPAGNOLI:      All right.     For purposes

   11              of the record I'm informed by my client that

   12              Mr. Harringshaw is an employee of the district

   13              as well as holding a union position, so.

   14                        MS. YOUNG:     Okay.

   15                        (Mr. Cotter conferred with Ms. Young.)

   16     BY MS. YOUNG:

   17              Q         Do you know if there were any

   18     nonemployees present at this particular meeting we're

   19     talking about in the district office?

   20                        MR. SPAGNOLI:      Other than Mr. Miller?

   21                        MS. YOUNG:     Other than Mr. Miller,

   22              yeah.

   23              A         I don't recall.

   24     BY MS. YOUNG:

   25              Q         At some point did you hear that V
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 65 of 108




                                                                     64


     1    was placed on probation for senior activities

     2    subsequent to November 22nd?

     3             A         Yes.

     4             Q         Do you recall who told you?

     5             A         No.

     6             Q         Do you recall when they told you?

     7             A         No.

     8             Q         So on December 1st, 2016, you've

     9    alleged that V            made some statements in class.        Can

   10     you tell us what was happening in the classroom at the

   11     time that you allege V            made certain statements?

   12              A         I was passing out papers at the front

   13     of the row, and he said my street name.

   14              Q         What words were the exact things he

   15     said?

   16              A         Drexel.

   17              Q         And were other students speaking?

   18              A         Yes.

   19              Q         So it was group work time, is that?

   20              A         Not at that point; I was passing out

   21     the papers.

   22              Q         Did you ask V         what he meant?

   23              A         No.

   24              Q         Why?

   25              A         I was trying to run the class.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 66 of 108




                                                                     65


     1              Q        Okay.     What else did he say?

     2              A        The first and middle name of my

     3    husband, Maxwell Lawrence.

     4              Q        There are two students in the class

     5    named M         , correct?

     6              A        I don't think both of them their legal

     7    name is M          .     There's -- they both went by M         .

     8              Q        Okay.     And do you know what both of

     9    their middle names are?

   10               A        No.

   11               Q        How soon after the Drexel comment did

   12     V       say Maxwell Lawrence?

   13               A        I don't recall.

   14               Q        And was there another comment?

   15               A        Towards the end of class two students

   16     who were working together, V                and another

   17     student, were laughing about how funny something would

   18     be, and then they said my house number, four two o

   19     five.

   20               Q        And did you ask V          about the -- your

   21     husband's name comment?

   22               A        No.

   23               Q        And did you ask him about the four two

   24     o five?

   25               A        No.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 67 of 108




                                                                     66


     1             Q         Did you ask the other student about

     2    four two o five?

     3             A         Nope.

     4             Q         At that time, on November 20 -- on

     5    December 1st, were you aware of any Vestal High School

     6    students who lived in close proximity to you?

     7             A         I think the girl across the street, did

     8    she live there then?

     9                       Nobody that I'm aware of, no.          That --

   10     nobody in my class lived near me.

   11                        MR. SPAGNOLI:      I'm sorry, can we have

   12              the question read back?        I want to make sure

   13              she answered the question as posed.

   14                        (The stenographer read back.)

   15              A         No.

   16     BY MS. YOUNG:

   17              Q         So on December 1st were you thinking

   18     that V        was referring to your husband when he said

   19     the words Maxwell Lawrence?

   20              A         Yes.

   21              Q         Do you have any idea how a student

   22     would find out your husband's first and middle name?

   23              A         It's public record.

   24              Q         Where?

   25              A         We own the house.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 68 of 108




                                                                     67


     1             Q         So is there any other way that a

     2    student would know your husband's first and middle

     3    name?

     4                       MR. SPAGNOLI:      Objection.

     5             A         I wouldn't be aware of that.

     6    BY MS. YOUNG:

     7             Q         Do you know if on the deed to your

     8    house his full name is written out?

     9             A         I don't know.

   10              Q         Vi     wasn't yelling when he allegedly

   11     made these comments, was he?

   12              A         Talking loud enough for me to hear.

   13              Q         Would you say it was in a normal voice?

   14              A         Little louder.

   15              Q         Did you testify at the superintendent's

   16     hearing that V          said it in a normal voice?

   17              A         I don't recall.

   18              Q         Did you ask V         about these comments?

   19              A         Not specifically about the comments,

   20     no.

   21              Q         Why not?

   22              A         I felt that they should be run by

   23     administration first.

   24              Q         Did you speak to V           after class that

   25     day?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 69 of 108




                                                                     68


     1             A         As students were packing up, yes.

     2             Q         And what did you say to him?

     3             A         Is something bothering you.

     4             Q         And what was his response, if any?

     5             A         The way the school handles stuff.

     6             Q         Did you ask him what he meant by that?

     7             A         No.

     8             Q         Why?

     9             A         I'm not in charge of what the school

   10     does, so it's not my place.

   11              Q         Did you offer V          any suggestions on

   12     how to deal with what he was upset about?

   13              A         He wasn't asking for any.

   14              Q         That wasn't my question.        I said did

   15     you offer any suggestions to V              about how to handle

   16     what he was upset about?

   17              A         No.

   18              Q         At some point did you report what

   19     happened on December 1st to anyone in administration?

   20              A         Yes.

   21              Q         And who was that?

   22              A         Deb Caddick.

   23              Q         And did you discuss it with her that

   24     day, December 1st?

   25              A         Yes.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 70 of 108




                                                                     69


     1             Q         Okay.   And what did you speak about?

     2             A         That he had made these comments in

     3    class and I was uncomfortable.

     4             Q         And what did she say?

     5             A         She told me that she had met with him

     6    that morning concerning the write-up from

     7    November 22nd.
     8             Q         What else did she say?

     9             A         I don't recall.

   10              Q         Do you recall if you and Miss Caddick

   11     talked about whether Vinny needs the Foundations in

   12     College Math class?

   13              A         I don't recall discussing that.

   14              Q         Did you discuss other students in the

   15     class who might have overheard these comments?

   16              A         She asked me to write up what happened

   17     and to include any names of nearby students.
   18              Q         At this point had you written up a

   19     student conduct form?

   20              A         No.

   21              Q         Why not?

   22              A         It wasn't until she told me that she

   23     had met with him that morning that I -- I had felt

   24     uncomfortable but then it turned into feeling more

   25     threatened by his comments in retaliation.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 71 of 108




                                                                     70


     1             Q         During the class are the Drexel,

     2    Matthew Lawrence, and your street number the sum total

     3    of the remarks you considered threatening?

     4             A         Maxwell Lawrence.

     5             Q         Oh, sorry, Maxwell.

     6             A         But yes.

     7             Q         Did you later have a conversation with
     8    Officer Talbut about this issue?

     9             A         Yes.

   10              Q         Okay.   When was that?

   11              A         That evening he called me.

   12              Q         Okay.   And did you describe what had

   13     happened in class?

   14              A         Yes.

   15              Q         And what did he say to you?

   16              A         I don't recall.

   17              Q         You don't recall anything of what he
   18     said to you in that conversation?

   19              A         No.

   20                        (Exhibit F was marked.)

   21     BY MS. YOUNG:

   22              Q         Give Exhibit F to you and ask you to

   23     look it over.

   24              A         (Reviews document).

   25              Q         Okay.   Can you identify both pages of
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 72 of 108




                                                                     71


     1    this document?

     2             A         The front, the first page is an email I

     3    sent on the evening of December 1st; and the second

     4    page is the written description of what happened in

     5    class that day.

     6             Q         Okay.   And it's your testimony that

     7    Miss Caddick asked you to write this.

     8             A         Yes.

     9             Q         Did she tell you why she wanted you to

   10     write this up?

   11              A         No.

   12              Q         Did Miss Caddick either on December 1st

   13     or subsequent to that tell you that V                would not be

   14     in your class anymore?

   15              A         On the morning of December 2nd I

   16     received an email that said they were going to look

   17     into it and he would not be in my class that day.

   18              Q         Okay.   Subsequent to that did you hear

   19     anything from anyone in administration as to whether

   20     V      would be in your class?

   21              A         I received an email on the 2nd from

   22     guidance asking for work.

   23              Q         Did it have any other information in

   24     it?

   25              A         The dates that they wanted work for.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 73 of 108




                                                                     72


     1             Q         Okay.   How about subsequent to that?

     2             A         Not that I recall.

     3             Q         On December 2nd did you have a

     4    conversation with Mr. Penna about V              ?

     5             A         No.

     6             Q         At some point did Mr. Penna come to

     7    speak to you about posts, social media posts, that

     8    V      had written?

     9             A         Yes.

   10              Q         And when was that?

   11              A         After the first suspension ended, so

   12     somewhere around December 8th.

   13              Q         Okay.   I'm looking at page 71 of the

   14     superintendent's hearing.

   15                        Did there come a time when you became

   16              aware of some allegations of Mr. Spero against

   17              you?

   18                        Yes.

   19                        When was that?

   20                        I believe it was December 2nd.          And

   21              Dr. Penna came to tell me that there were some

   22              posts on social media.

   23                        Do you know who made the posts?

   24                        He told me Vincent had.

   25                        Did he tell you what they said?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 74 of 108




                                                                     73


     1                       Not in detail, no.

     2                       Do you know what the basic claims of

     3             the posts were?

     4                       That the school is racist.

     5                       Do you know whether he referenced you

     6             in particular?

     7                       I don't know for sure.
     8                       MR. SPAGNOLI:      Let the record reflect

     9             that counsel was reading from the transcript.

   10                        MS. YOUNG:     Yes.

   11                        MR. SPAGNOLI:      Thank you.

   12                        MS. YOUNG:     Thank you very much.

   13                        MR. SPAGNOLI:      Sure.

   14     BY MS. YOUNG:

   15              Q         Do you recall testifying to that effect

   16     at the superintendent's hearing?

   17              A         Yes.
   18              Q         Okay.   So you do recall you had a

   19     conversation with Mr. Pen -- Mr. -- Dr. Penna on

   20     December 2nd.

   21              A         That was not December 2nd.         He was

   22     talking to me about the posts and the gun video.                That

   23     hadn't even happened by then.

   24                        I did speak the wrong date at that

   25     time.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 75 of 108




                                                                     74


     1             Q         Oh, okay.    But when -- so you spoke to

     2    Dr. Penna about that on either December 8th or later?

     3             A         December 8th.

     4             Q         Okay.   And did he come and find you to

     5    speak about it?

     6             A         Yes.

     7             Q         Did you know about V           s social media

     8    posts before Dr. Penna came to speak to you?

     9             A         No.

   10              Q         Did Mr. -- Dr. Penna say why he was

   11     coming to talk to you --

   12              A         No.

   13              Q         -- about it?

   14                        At some point not in the presence of an

   15     attorney did someone in administration show you the

   16     posts?

   17              A         No.

   18              Q         Did you ever see the posts?

   19                        MR. SPAGNOLI:      Outside the presence of

   20              an attorney.

   21                        MS. YOUNG:     Yeah.

   22              A         No.

   23     BY MS. YOUNG:

   24              Q         No?

   25              A         Not outside the presence of an
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 76 of 108




                                                                     75


     1    attorney, no.

     2                       (Mr. Cotter conferred with Ms. Young.)

     3                       MS. YOUNG:     Could we just take a quick

     4             break?

     5                       (Short break)

     6    BY MS. YOUNG:

     7             Q         Could you tell us what you recall about

     8    December 8th that happened at school concerning V

     9    and his social media posts?

   10              A         All that I am aware of is that

   11     Dr. Penna came to tell me that there were some posts

   12     and there was a gun video.

   13              Q         Okay, that's all that you recall from

   14     that day --

   15              A         Yes.

   16              Q         -- happening at school?

   17                        Did you teach all your classes that

   18     day?

   19              A         Yes.

   20              Q         Did you know that the students in your

   21     fourth period class, math class, were interviewed by

   22     the assistant principals?

   23              A         Yes.

   24              Q         Okay, and how did you know that?

   25              A         I was told at some point.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 77 of 108




                                                                     76


     1             Q         Do you recall by who?

     2             A         No.     One of the administrators.

     3             Q         Okay.     Were you told the purpose of the

     4    interviews?

     5             A         I don't recall what was said.

     6             Q         But do you recall if -- you can't

     7    remember -- okay, strike that.
     8                       I'm not asking you if you knew the

     9    purpose.     But do you recall if you were told the

   10     purpose?

   11              A         Not until well after, because I

   12     remember -- I knew it had to do with Vincent and what

   13     he was alleging but I didn't know what questions they

   14     were asking them or what their purpose was.

   15              Q         Okay.     But it was -- was it your

   16     understanding that the questions were geared toward

   17     whether or not you had used a racial slur?
   18              A         I had no idea.

   19              Q         So you did not know the questions that

   20     were asked.     Correct?

   21              A         Not until very much further in the

   22     process.

   23              Q         Oh, can you -- can you be more clear

   24     than that?

   25              A         Once the hear -- I guess I need to stop
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 78 of 108




                                                                     77


     1    'cause I think I found out during one of our meetings

     2    with Frank Miller.

     3             Q         Do you recall when the first meeting

     4    you had with Frank Miller was?

     5             A         No.

     6             Q         Was it before the hearing?

     7             A         I don't recall.
     8                       For the superintendent's hearing.

     9             Q         Yeah, that's what I meant, sorry, the

   10     superintendent's hearing.

   11              A         Well, Wendy DeWind was involved in the

   12     beginning.     I don't know the dates of when that

   13     switched over and when I heard.

   14              Q         But at some point you were aware of

   15     what the questions were.

   16              A         At some point.

   17              Q         Did you speak to any of the students
   18     about being interviewed?

   19              A         No.

   20              Q         Do you know where they were

   21     interviewed?

   22              A         No.

   23              Q         You still teach at Vestal High School,

   24     right?

   25              A         Yes.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 79 of 108




                                                                     78


     1             Q         And you haven't moved since November of

     2    2016, correct?

     3             A         My house?

     4             Q         Uh-huh.

     5             A         No.   I still live there.

     6             Q         Did anyone in the administration ever

     7    ask you if you had used the racial slur?
     8                       MR. SPAGNOLI:      Objection.     Answer it

     9             only if the exchange did not take place in the

   10              presence of an attorney.

   11                        MS. PAYNE:     Just in terms of the

   12              attorney-client privilege, you're saying that

   13              any meeting in which an attorney was present,

   14              regardless of whether the conversation they

   15              were providing legal advice, you're saying

   16              that's privileged.

   17                        So she can't respond to anything if
   18              there's an attorney sitting there regardless of

   19              if it doesn't go to her --

   20                        MR. SPAGNOLI:      I'm not going to ask her

   21              to make the judgment as to whether the meeting

   22              was for the purpose of affording legal advice.

   23              If you want I can step out, I'd have the -- if

   24              there's an issue with attorney-client privilege

   25              I can step outside, get the details, and make a
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 80 of 108




                                                                     79


     1             specific determination as to whether that

     2             meeting was covered by attorney-client

     3             privilege, but the way the question was asked I

     4             need to interpose an objection to advise my

     5             client not to speak to matters that might

     6             infringe on the attorney-client privilege.

     7                       MS. PAYNE:     Can you read back the
     8             question?

     9                       (The stenographer read back.)

   10                        MS. PAYNE:     So her -- the district's

   11              re -- her response to that question does not

   12              call into question any attorney-client

   13              privilege.

   14                        MR. SPAGNOLI:      It would if the exchange

   15              was made during a meeting with counsel in order

   16              to give her legal advice.

   17                        Now, if you want I can step out of the
   18              room with my client and discuss the

   19              circumstances, if any, under which she had such

   20              an exchange and make an independent

   21              determination.      But if she can answer now with

   22              respect to some communication that was outside

   23              the presence of an attorney, we don't need to

   24              get into that.

   25                        So let's get her answer to that, and
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 81 of 108




                                                                     80


     1             then she can tell me whether she needs to speak

     2             with me outside.

     3                        Do you understand the distinction?

     4                        THE WITNESS:     Can you summarize?

     5                        MR. SPAGNOLI:     She asked you -- with

     6             your permission?

     7                        MS. YOUNG:     Uh-huh.
     8                        MR. SPAGNOLI:     Yeah.   She asked you

     9             when, if at all, you discussed with someone

   10              from administration that Vincent accused you of

   11              using a racial slur.

   12                         I've got that right so far?

   13                         MS. YOUNG:     I think it was whether

   14              anyone in administration asked you if you used

   15              the racial slur fucking niggers.

   16                         MR. SPAGNOLI:     And the first question I

   17              want you to be able to answer is did you have
   18              any such conversation without an attorney

   19              present.

   20                         THE WITNESS:     Let me think.

   21              A          From the beginning I was adamant that I

   22     never said that.       And they did their own investigation

   23     to determine whether or not it was said.             So any time

   24     if someone had asked me I would adamantly say I did

   25     not do that.     I would not say that.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 82 of 108




                                                                     81


     1    BY MS. YOUNG:

     2             Q         Did anyone ask you?

     3                       MR. SPAGNOLI:      Again answer only as to

     4             conversations outside the presence of an

     5             attorney.    If you remember.

     6             A         I don't recall.

     7                       MR. SPAGNOLI:      Do you need to speak
     8             with me out in the hall about whether a further

     9             answer would infringe on attorney-client

   10              privilege?

   11                        THE WITNESS:     Sure.

   12                        MR. SPAGNOLI:      All right.     Step outside

   13              for a minute.

   14                        (Short break)

   15                        MR. SPAGNOLI:      Based on an

   16              off-the-record discussion with my client, I am

   17              instructing her not to provide an answer to the
   18              question beyond the answer she's already

   19              provided.    It is -- it is covered by

   20              attorney-client privilege.

   21                        MS. YOUNG:     So you are saying that if

   22              an attorney was present in the room, if any

   23              administrator asked that question of Miss Dyer

   24              it's covered by attorney-client privilege?

   25                        MR. SPAGNOLI:      That would be a
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 83 of 108




                                                                     82


     1             conversation designed to obtain factual

     2             information in pursuit of legal representation.

     3             In pursuit of legal advice, I should say.

     4                       I'm not saying that as a blanket rule,

     5             I'm saying specifically as applies to the facts

     6             of this situation, she cannot answer beyond the

     7             answer she's provided without infringing on
     8             attorney-client privilege.         And I am

     9             instructing her not to provide a further

   10              answer.

   11                        MS. PAYNE:     So outside of that

   12              conversation.

   13     BY MS. YOUNG:

   14              Q         Oh.   To jump back, and now we're

   15     talking outside of the conversation or conversations

   16     where an attorney was present, did you testify that

   17     you don't recall if any administrator came out and
   18     asked you did you say fucking niggers?

   19              A         I don't recall.

   20              Q         And you said that you knew there was an

   21     investigation?

   22              A         That they were asking students.          And

   23     they didn't need to ask me because I started each

   24     conversation with I never in a million years would say

   25     that, I did not say that.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 84 of 108




                                                                     83


     1              Q        Okay.   And who were these conversations

     2    with?

     3              A        Deb Caddick.

     4              Q        Anyone else?

     5              A        Once we got over to the district

     6    office.

     7              Q        And that would have been when attorneys
     8    were present.

     9              A        Yes.

   10               Q        Is the conversation with Deb Caddick

   11     the -- the one where you initially told her that --

   12     what Mrs. Spero said to you on the phone on

   13     November 22nd?

   14                        MR. SPAGNOLI:      Objection to form.

   15               A        We -- yeah, we -- I talked with her on

   16     the 22nd before I made the phone call so we wouldn't

   17     have talked about the comment at that point.              I don't
   18     remember the date that we then talked about the phone

   19     call and talked, and I told her.           But at that time

   20     yes, I would have said I would never have said that.

   21     BY MS. YOUNG:

   22               Q        Okay.   Did you testify earlier that to

   23     the best of your recollection that conversation had --

   24     was on December 1st?

   25                        MR. SPAGNOLI:      Objection, asked and
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 85 of 108




                                                                     84


     1             answered multiple times.

     2                        You can answer again.

     3             A          I don't recall.

     4    BY MS. YOUNG:

     5             Q          Could it have -- no, it doesn't matter.

     6                        (Ms. Young conferred with Ms. Payne.)

     7                        MS. PAYNE:    You want to take two
     8             seconds?

     9                        MS. YOUNG:    I might be done, but.

   10                         MR. SPAGNOLI:     Okay.

   11                         (Short break)

   12     BY MS. YOUNG:

   13              Q          I just have a few more questions.           Then

   14     you'll be done.

   15                         Have you ever been arrested?

   16              A          No.

   17              Q          So you've never been convicted --
   18              A          No.

   19              Q          -- of any crime.

   20                         Okay.   Have you ever been disciplined

   21     in any job you've had?

   22                         MR. SPAGNOLI:     I'm going to object to

   23              that.   I -- unless you restrict the question to

   24              discipline in connection with racism I'm going

   25              to argue that it's unnecessarily intrusive.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 86 of 108




                                                                     85


     1                        MR. COTTER:     Are you telling her not to

     2             answer, or?

     3                        MR. SPAGNOLI:     I'm asking you to

     4             reframe the question.        If you don't, I may

     5             raise a 30-D objection.

     6                        MS. PAYNE:    Can you specify that,

     7             please?
     8                        MR. SPAGNOLI:     What, a 30-D?

     9                        MS. PAYNE:    Uh-huh.

   10                         MR. COTTER:     Badgering the witness.

   11                         MR. SPAGNOLI:     It's basically so

   12              intrusive it's to be harassing, and it requires

   13              us to either stop the deposition or get the

   14              judge on the line or poten -- you know, finish

   15              the rest of the questioning and leave that

   16              question open to be addressed by the judge at a

   17              later time.
   18                         I don't want to do that, but again, you

   19              know, Miss Dyer is not a defendant or a party

   20              in the case.     The claims really aren't about

   21              racism or about misconduct by her.           This is

   22              really about the social media posts, so I think

   23              that that's unnecessarily intrusive on her

   24              privacy.

   25                         MS. PAYNE:    I think in terms of have
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 87 of 108




                                                                     86


     1             you ever been disciplined for -- in any of her

     2             educational positions, I think that's relevant.

     3                       MR. SPAGNOLI:      I disagree.

     4                       MS. YOUNG:     What do you think?

     5                       MR. COTTER:     I think --

     6                       MR. SPAGNOLI:      And I'll state for the

     7             record I have no idea, no information
     8             suggesting that she has been disciplined, I'm

     9             not trying to hide something, I'm simply trying

   10              to protect my client.

   11                        MS. YOUNG:     Do I?

   12                        MR. COTTER:     I mean we'll -- obviously

   13              we will reserve the right to recall Miss Dyer

   14              if we find that information's going to be

   15              relevant to us.      I don't think it's worth

   16              calling the judge over now.

   17                        MS. PAYNE:     I don't either.      Especially
   18              since we know his procedure anyways, right?

   19              You'll have to put it in a letter.

   20                        I think in terms of narrowing the

   21              question.

   22     BY MS. YOUNG:

   23              Q         Have you ever been disciplined in any

   24     job for any allegations of racism?

   25              A         No.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 88 of 108




                                                                     87


     1                       MR. SPAGNOLI:      I also won't object if

     2             you ask her if she's ever been accused in any

     3             job of racism.

     4                       MS. YOUNG:     That was going to be my

     5             next question.

     6                       THE WITNESS:     No.

     7    BY MS. YOUNG:

     8             Q         Did you consider it a serious

     9    allegation when Miss Spero said that V                said that

   10     you said fucking racist?

   11                        Fucking niggers, sorry.

   12                        They're all hard to say.

   13              A         Yes, it bothered me a lot.

   14              Q         Okay, but did you view it as a serious

   15     allegation?     That a parent told you this?

   16              A         After I assured her that I would never

   17     and have never said that, she seemed okay, and that

   18     was the end of the conversation.           So I -- I was

   19     horrified that she would say that but then I

   20     correct -- correctly told her that that never

   21     happened.

   22              Q         Okay.   But she told you that V              said

   23     that you said that, correct?

   24              A         Yes.

   25              Q         Okay.   Did you regard it as serious
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 89 of 108




                                                                     88


     1    that V        had told his mother that --

     2              A        I don't remember thinking about that.

     3              Q        Did Mrs. Spero say to you that she

     4    believed you?

     5              A        I don't recall her reaction.

     6              Q        At the time of the phone call and

     7    immediately after, did you think I should tell this to

     8    somebody at administration?

     9              A        I definitely planned on telling them,

   10     yes.

   11               Q        Why?

   12               A        It made me uncomfortable.

   13               Q        I know you've testified that you're

   14     unclear about the exact date you told Mrs. Caddick

   15     that Miss Spero had -- Miss Spero had made this

   16     allegation.     However, is it possible it was after

   17     December 15th?

   18               A        I don't know the date.

   19               Q        Could it have been in January?

   20               A        I'm not sure of the date.

   21               Q        At some point did you find out that

   22     Vi       had received an 18-month suspension?

   23               A        I don't know that I was aware of the

   24     number of months.

   25               Q        So you don't recall if anyone in the
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 90 of 108




                                                                     89


     1    administration told you the result of the

     2    superintendent's hearing in terms of punishment.

     3              A        I don't recall.

     4              Q        Did anyone in administration say to you

     5    V      will not come back to this school?

     6              A        I don't recall the conversation as to

     7    the -- the ending of the hearing.

     8              Q        Okay.   Did anyone from administration

     9    say to you at any point after the superintendent's

   10     hearing V        will not be returning to Vestal High

   11     School?

   12               A        Anything after the hearing took place

   13     at the district office with Mr. Miller there.

   14               Q        Well, what do you mean, anything that

   15     happened?

   16               A        All the meetings where they were

   17     talking about the next steps.

   18               Q        So you never had a meeting with

   19     Ms. Caddick alone or with Mr. Kasson where they said

   20     V      will not be returning to this school.

   21               A        Not that I recall.

   22               Q        How about with Mr. Penna, Dr. Penna?

   23               A        Not that I recall.

   24               Q        When did you first find out that V

   25     was suspended for 16 months?
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 91 of 108




                                                                     90


     1                        MR. COTTER:     18.

     2                        MR. SPAGNOLI:     Objection.     On multiple

     3              levels.

     4                        First of all, you said 16 months.

     5                        MS. YOUNG:     Oh, what was it?

     6                        MR. COTTER:     18.

     7    BY MS. YOUNG:
     8              Q         18 months.

     9              A         I don't recall when I found out.

   10               Q         But you did find out at some point that

   11     it was an 18-month suspension?

   12               A         I found out he was suspended, I didn't

   13     know the number of months.

   14               Q         Until today?

   15               A         I don't recall knowing the specific

   16     number of months.

   17                         I thought it was a year or a range of
   18     months.       I -- I don't recall hearing that.

   19               Q         Okay.   If I were to tell you that Vinny

   20     was suspended for 18 months, do you think that was a

   21     fair suspension?

   22                         MR. SPAGNOLI:     Objection.

   23               A         I have nothing to do with discipline at

   24     the school.       It is completely out of teachers' hands.

   25     BY MS. YOUNG:
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 92 of 108




                                                                     91


     1             Q         I didn't ask you if you played a part

     2    in the suspension, I asked you given what you know do

     3    you feel it was a fair suspension?

     4                       MR. SPAGNOLI:      Same objection, go ahead

     5             and answer.

     6             A         I do not have an opinion on that.

     7                       MR. COTTER:     All set.
     8                       MS. YOUNG:     I think we're good.

     9                       MR. SPAGNOLI:      I have a few follow-up

   10              questions.

   11     EXAMINATION

   12     BY MR. SPAGNOLI:

   13              Q         Miss Dyer, since the start of your

   14     deposition, have you had any conversations off the

   15     record about your testimony?

   16              A         No.

   17              Q         Including with me?
   18              A         Including with you.

   19                        We took that one known break, right?

   20     Does that?

   21              Q         Let me re -- let me explain what I mean

   22     by off the record and on the record.

   23                        When you've been sitting here and Miss

   24     Young has been asking you questions and you've been

   25     giving answers, our court reporter, Ruth, has been
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 93 of 108




                                                                      92


     1    taking a transcript.           That's called being on the

     2    record.       When we were on breaks we were off the

     3    record.       Okay?

     4              A           Okay.

     5              Q           We didn't have any conversations during

     6    any breaks or otherwise about your testimony since you

     7    started the deposition, correct?

     8              A           Correct.

     9              Q           You testified that you gave the student

   10     conduct form to the assistant principal.             Do you

   11     remember testifying to that effect?

   12               A           I brought it to the assistant

   13     principals' office.

   14               Q           Right.     When you went to the assistant

   15     principals' office, what did you do with the document?

   16               A           I don't recall exactly.     Normally I

   17     give it to the secretary.

   18               Q           Okay.    And we also talked about the

   19     incident on December 1 in which                 made some

   20     reference to your husband's first and middle names and

   21     your address during your fourth period class.               On the

   22     day after that, on December 2, did you receive any

   23     communication from Miss Caddick as to whether V

   24     would be in your class that day?

   25               A           She responded to my email of the
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 94 of 108




                                                                     93


     1    synopsis and said Conor and I will be looking into it,

     2    he will not be in your class today.

     3              Q          Do you remember when, about, that you

     4    received that email from Miss Caddick?

     5              A          Early in the morning.      Seven thirty.

     6              Q          Going back to November 22, you

     7    testified that Vinny called you a fucking racist in

     8    your classroom, correct?

     9              A          Correct.

   10               Q          Did anyone else that day, either in

   11     your class or out of class, call you a racist?

   12               A          No.

   13               Q          During your conversation with

   14     Mrs. Spero that day, you testified that she told you

   15     that Vi       said you had used the word F'ing, the term

   16     F'ing N word, or something to that effect, correct?

   17               A          Correct.

   18               Q          Did she say anything else to you along

   19     those lines?

   20               A          Along the lines of things like that?

   21               Q          Anything else alluding to racism.

   22               A          No.

   23               Q          Okay.

   24                          MR. SPAGNOLI:    I don't have anything

   25               further.
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 95 of 108




                                                                     94


     1                       MR. COTTER:     You're all set.

     2                       (The testimony of Ms. Dyer was

     3             adjourned at 12:34 p.m.)

     4                               * * * * *

     5

     6

     7
     8

     9

   10

   11

   12

   13

   14

   15

   16

   17
   18

   19

   20

   21

   22

   23

   24

   25
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 96 of 108




                                                                     95


     1                         SIGNATURE OF WITNESS

     2

     3

     4          I have read the foregoing record of my testimony

     5    taken at the time and place indicated in the heading

     6    hereof, and I do hereby acknowledge it to be a true

     7    and correct transcript of same, with any corrections
     8    or changes I desire to make indicated on the attached

     9    errata sheet(s).

   10

   11                              __________________________________

   12                              KATHARINE DYER

   13

   14

   15

   16     STATE OF _______________          )

   17     COUNTY OF ______________          )
   18

   19

   20

   21     Subscribed and sworn to before me this _____ day

   22     of ___________, 20___.

   23

   24     _______________________________

   25     Notary Public
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 97 of 108




                                                                     96


     1                              ERRATA SHEET

     2

     3    Page___Line___      Reads:

     4                  Correct to:

     5    Page___Line___      Reads:

     6                  Correct to:

     7    Page___Line___      Reads:
     8                  Correct to:

     9    Page___Line___      Reads:

   10                   Correct to:

   11     Page___Line___      Reads:

   12                   Correct to:

   13     Page___Line___      Reads:

   14                   Correct to:

   15     Page___Line___      Reads:

   16                   Correct to:

   17     Page___Line___      Reads:
   18                   Correct to:

   19     Page___Line___      Reads:

   20                   Correct to:

   21     Page___Line___      Reads:

   22                   Correct to:

   23     Page___Line___      Reads:

   24                   Correct to:

   25                     WITNESS SIGNATURE:
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 98 of 108




                                                                     97


     1                              ERRATA SHEET

     2

     3    Page___Line___      Reads:

     4                  Correct to:

     5    Page___Line___      Reads:

     6                  Correct to:

     7    Page___Line___      Reads:
     8                  Correct to:

     9    Page___Line___      Reads:

   10                   Correct to:

   11     Page___Line___      Reads:

   12                   Correct to:

   13     Page___Line___      Reads:

   14                   Correct to:

   15     Page___Line___      Reads:

   16                   Correct to:

   17     Page___Line___      Reads:
   18                   Correct to:

   19     Page___Line___      Reads:

   20                   Correct to:

   21     Page___Line___      Reads:

   22                   Correct to:

   23     Page___Line___      Reads:

   24                   Correct to:

   25                     WITNESS SIGNATURE:
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 99 of 108




                                                                     98


     1                            C E R T I F I C A T I O N

     2

     3    STATE OF NEW YORK

     4    COUNTY OF BROOME

     5

     6

     7          I, Ruth I. Lynch, RMR, do hereby certify that the

     8    foregoing testimony was duly sworn to; that I reported

     9    in machine shorthand the foregoing pages of the

   10     above-styled cause, and that they were prepared using

   11     computer-aided transcription by me personally and

   12     constitute a true and accurate record of the

   13     proceedings;

   14           I further certify that the witness reserved his

   15     right to review the transcript;

   16           I further certify that I am not an attorney or

   17     counsel of any parties, nor a relative or employee of

   18     any attorney or counsel connected with the action, nor

   19     financially interested in the action.

   20

   21
                           Signed this 9th day of February, 2019.
   22

   23                     By_________________________________
                            Ruth I. Lynch
   24                       Registered Professional Reporter
                            Registered Merit Reporter
   25                       NY/PA Notary Public
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 100 of 108




                                                                                                                             99

                                                  administration         anyways   Vol. 1 -      basic   Vol. 1 -        Caddick's [2] -
                                                  [13] - Vol. 1 -         86:18                   73:2                    Vol. 1 - 36:3,
             1                      4              46:2, 54:12,
                                                   67:23, 68:19,
                                                                         AP   Vol. 1 - 36:12
                                                                         apologize   Vol. 1 -
                                                                                                 basically
                                                                                                  85:11
                                                                                                             Vol. 1 -     37:7
                                                                                                                         calling   Vol. 1 -
                                                   71:19, 74:15,          40:10                  bathroom   Vol. 1 -      86:16
   1 [2] - Vol. 1 -       4   Vol. 1 - 3:3         78:6, 80:10,          apparently   Vol. 1 -    40:20                  can't [7] - Vol. 1 -
    19:25, 92:19                                   80:14, 88:8, 89:1,     20:8                   bears   Vol. 1 -         21:12, 53:22,
   10 [3] - Vol. 1 -
    37:15, 39:4, 39:8
   10:02   Vol. 1 -
                                    5              89:4, 89:8
                                                  administrator [7] -
                                                   Vol. 1 - 54:25,
                                                                         appear [2] -
                                                                          Vol. 1 - 14:25,
                                                                          48:7
                                                                                                  18:10
                                                                                                 became
                                                                                                  72:15
                                                                                                          Vol. 1 -
                                                                                                                          53:23, 53:24,
                                                                                                                          53:25, 76:6, 78:17
                                                                                                                         cannot [3] -
    1:14                                           58:25, 59:3,          APPEARANCES             become   Vol. 1 -        Vol. 1 - 50:12,
   11  Vol. 1 - 7:23      53  Vol. 1 - 3:12
                                                   59:14, 61:12,          Vol. 1 - 2:1            9:4                     50:13, 82:6
   12 [2] - Vol. 1 -      570  Vol. 1 - 1:22
                                                   81:23, 82:17          appears [4] -           beginning [4] -         capacities   Vol. 1 -
    3:9, 40:14            58  Vol. 1 - 3:13       administrators          Vol. 1 - 19:13,         Vol. 1 - 9:23,          1:9
   12/01/16   Vol. 1 -                            [6] - Vol. 1 -          37:22, 54:6, 54:14      47:11, 77:12,          case [3] - Vol. 1 -
    3:14
   12:34
    94:3
           Vol. 1 -                 6              26:14, 26:15,
                                                   29:7, 59:18,
                                                   60:21, 76:2
                                                                         applies
                                                                          82:5
                                                                                   Vol. 1 -

                                                                         approximate
                                                                                                  80:21
                                                                                                 behalf [3] -
                                                                                                  Vol. 1 - 2:4, 2:8,
                                                                                                                          6:12, 8:9, 85:20
                                                                                                                         cases
                                                                                                                          38:17
                                                                                                                                 Vol. 1 -
   13  Vol. 1 - 40:14                             admitted   Vol. 1 -     Vol. 1 - 10:8           4:8                    caucasian [2] -
                          6575   Vol. 1 - 2:7
   13057   Vol. 1 - 2:7                            6:10                  approximately [9] -     behavior   Vol. 1 -      Vol. 1 - 20:14,
   13820   Vol. 1 - 2:4                           advertently             Vol. 1 - 9:25,          57:18                   21:3
   148   Vol. 1 - 3:9
   14th [3] - Vol. 1 -
    51:3, 51:13, 51:20
                                    7              Vol. 1 - 40:10
                                                  advice [5] -
                                                   Vol. 1 - 28:17,
                                                                          12:15, 26:5,
                                                                          27:10, 39:24,
                                                                          40:5, 46:19, 48:8,
                                                                                                 behind [2] -
                                                                                                  Vol. 1 - 14:25,
                                                                                                  15:10
                                                                                                                         caucasians
                                                                                                                          20:1
                                                                                                                                      Vol. 1 -

                                                                                                                         cause [5] - Vol. 1 -
   15 [5] - Vol. 1 -      70  Vol. 1 - 3:14        78:15, 78:22,          48:12                  believed   Vol. 1 -      23:11, 36:25,
    37:15, 39:2, 39:4,    71  Vol. 1 - 72:13       79:16, 82:3           aren't   Vol. 1 -        88:4                    52:12, 77:1, 98:10
    39:8, 39:24           7A [9] - Vol. 1 -       advise   Vol. 1 -       85:20                  belong [2] -            center   Vol. 1 -
   15th [2] - Vol. 1 -     11:25, 19:25,           79:4                  argue   Vol. 1 -         Vol. 1 - 13:10,         32:3
    26:3, 88:17            46:16, 46:21,          affidavit   Vol. 1 -    84:25                   45:24                  Central [3] -
   16 [2] - Vol. 1 -       47:12, 47:14,           6:12                  arranging [3] -         best [3] - Vol. 1 -      Vol. 1 - 1:6, 1:7,
    89:25, 90:4            47:22, 48:7, 48:10     affording   Vol. 1 -    Vol. 1 - 46:20,         24:13, 57:12,           2:2
   171   Vol. 1 - 1:21    7B [5] - Vol. 1 -        78:22                  47:16, 47:23            83:23                  centrally   Vol. 1 -
   18 [4] - Vol. 1 -       11:25, 24:6,           African-american       arrested   Vol. 1 -     beyond [2] -             23:12
    90:1, 90:6, 90:8,      24:17, 24:20,          [8] - Vol. 1 -          84:15                   Vol. 1 - 81:18,        certain   Vol. 1 -
    90:20                  32:20                   15:8, 15:14,          art   Vol. 1 - 7:14      82:6                    64:11
   18-month [2] -         7C  Vol. 1 - 11:25       15:20, 15:24,         aside [2] - Vol. 1 -    Binghamton [2] -        certify [3] -
    Vol. 1 - 88:22,       7D [4] - Vol. 1 -        16:10, 19:21,          25:1, 60:15             Vol. 1 - 7:8, 7:11      Vol. 1 - 98:7,
    90:11                  11:25, 33:3, 33:5,      21:3, 30:7            asking [11] -           biracial [2] -           98:14, 98:16
   18847   Vol. 1 -        33:6                   after-school [2] -      Vol. 1 - 4:21,          Vol. 1 - 19:13,        change [8] -
    1:21                                           Vol. 1 - 53:2,         40:9, 53:7, 55:25,      23:3                    Vol. 1 - 11:7,
   189   Vol. 1 - 2:3                              53:2                   68:13, 71:22,          black   Vol. 1 -         12:17, 17:20,
   1st [17] - Vol. 1 -
    52:14, 52:17,
    53:3, 56:7, 56:13,
                                    8             against [2] -
                                                   Vol. 1 - 1:5,
                                                                          76:8, 76:14,
                                                                          82:22, 85:3, 91:24
                                                                                                  16:23
                                                                                                 blank [2] - Vol. 1 -
                                                                                                                          22:21, 22:23,
                                                                                                                          23:7, 23:20, 46:3
                                                   72:16                 asserted   Vol. 1 -      47:24, 48:1            changed [3] -
    56:20, 56:22,         89  Vol. 1 - 40:3       agenda [4] -            8:11                   blanket   Vol. 1 -       Vol. 1 - 11:10,
    56:23, 57:12,         8th [4] - Vol. 1 -       Vol. 1 - 30:22,       assigned   Vol. 1 -      82:4                    23:6, 46:24
    64:8, 66:5, 66:17,     72:12, 74:2, 74:3,      30:25, 31:15,          33:6                   board [3] - Vol. 1 -    changes [2] -
    68:19, 68:24,          75:8                    31:20                 assist   Vol. 1 -        1:6, 21:12, 48:4        Vol. 1 - 28:19,
    71:3, 71:12, 83:24                            ahead [5] - Vol. 1 -    7:1                    book [4] - Vol. 1 -      95:8


             2                      9              8:22, 10:11, 22:1,
                                                   41:24, 91:4
                                                  Ahearn [2] -
                                                                         assistance
                                                                          24:15
                                                                                      Vol. 1 -

                                                                         assistant [12] -
                                                                                                  30:22, 30:25,
                                                                                                  31:15, 31:20
                                                                                                 bothered   Vol. 1 -
                                                                                                                         charge
                                                                                                                          68:9
                                                                                                                                  Vol. 1 -

                                                                                                                         Charles [2] -
                                                   Vol. 1 - 1:7, 63:3     Vol. 1 - 29:24,         87:13                   Vol. 1 - 2:5,
                          91  Vol. 1 - 3:4        aide [6] - Vol. 1 -                            bothering
                                                                          35:19, 35:22,                      Vol. 1 -     48:20
   2 [2] - Vol. 1 -       95  Vol. 1 - 3:5         41:8, 41:12,           36:4, 36:11,            68:3                   chart [25] -
    39:1, 92:22           9th  Vol. 1 - 98:21                                                    bottom
                                                   41:16, 41:16,          37:20, 38:3,                    Vol. 1 -        Vol. 1 - 3:9,
   20 [2] - Vol. 1 -
                                                   41:19, 42:4            58:17, 75:22,           25:21                   10:22, 10:24,
    66:4, 95:22
   2016 [12] - Vol. 1 -
    9:15, 26:3, 27:4,
                                    A             ALBERT
                                                   1:7
                                                           Vol. 1 -

                                                  allegation [5] -
                                                                          92:10, 92:12,
                                                                          92:14
                                                                         assume   Vol. 1 -
                                                                                                 bound
                                                                                                  5:18
                                                                                                         Vol. 1 -

                                                                                                 break [9] - Vol. 1 -
                                                                                                                          11:2, 11:6, 11:7,
                                                                                                                          12:15, 12:18,
                                                                                                                          12:21, 13:1, 14:4,
    28:8, 29:10, 36:2,
                          a.m   Vol. 1 - 1:14      Vol. 1 - 44:15,        36:20                   5:8, 5:8, 5:10,         14:13, 17:20,
    36:5, 36:10,                                                         assured [2] -
                          aback   Vol. 1 -         51:2, 87:9, 87:15,                             45:18, 75:4, 75:5,      19:24, 21:10,
    36:22, 51:13,
                           43:7                    88:16                  Vol. 1 - 42:21,         81:14, 84:11,           22:22, 23:6, 23:7,
    64:8, 78:2                                    allegations [2] -
                          ability   Vol. 1 -                              87:16                   91:19                   23:20, 24:7,
   2016/2017   Vol. 1 -
                           6:18                    Vol. 1 - 72:16,       attached [4] -          breaks [2] -             24:11, 32:20,
    7:25
                          able [3] - Vol. 1 -      86:24                  Vol. 1 - 25:22,         Vol. 1 - 92:2,          32:23, 46:3, 47:8
   2017   Vol. 1 - 60:3
                           53:15, 59:23,          allege   Vol. 1 -       25:25, 37:24, 95:8      92:6                   charts [8] -
   2019 [2] - Vol. 1 -
                           80:17                   64:11                 attachment   Vol. 1 -   briefly   Vol. 1 -       Vol. 1 - 24:24,
    1:14, 98:21                                   alleged [3] -
                          above-styled                                    3:14                    45:21                   25:22, 32:18,
   22 [2] - Vol. 1 -
                           Vol. 1 - 98:10          Vol. 1 - 45:4,        attention   Vol. 1 -    bring   Vol. 1 -         45:21, 46:6,
    49:1, 93:6
                          absolutely [2] -         45:4, 64:9             38:1                    31:16                   46:12, 46:13,
   22nd [27] - Vol. 1 -
                           Vol. 1 - 55:7,         allegedly   Vol. 1 -   attorney [19] -         broad   Vol. 1 -         46:24
    27:5, 29:10,                                                                                                         check
                           61:3                    67:10                  Vol. 1 - 4:7,           8:16                           Vol. 1 -
    32:19, 33:7,                                  alleging [3] -                                 Brockport
                          accommodations                                  4:21, 59:1, 59:10,                 Vol. 1 -     42:5
    38:12, 42:12,                                                                                                        checked
                           Vol. 1 - 21:11          Vol. 1 - 16:23,        59:14, 59:18,           7:9                              Vol. 1 -
    44:2, 46:4, 48:18,                                                                           BROOME
                          accurate [4] -           43:23, 76:13           74:15, 74:20,                   Vol. 1 -        42:10
    49:7, 50:18,                                  allowed                                                                checks
                           Vol. 1 - 7:24,                   Vol. 1 -      75:1, 78:10,            98:4                            Vol. 1 -
    50:23, 51:23,                                                                                brought
                           23:5, 50:15, 98:12      29:22                  78:13, 78:18,                    Vol. 1 -       28:16
    52:1, 52:25,                                  alluded                                                                Chenango
                          accurately [2] -                  Vol. 1 -      79:23, 80:18,           92:12                             Vol. 1 -
    56:13, 56:19,                                                                                Br     [2] - Vol. 1 -
                           Vol. 1 - 51:16,         14:9                   81:5, 81:22,                                    7:21
    57:5, 57:7, 57:19,                            alluding                                                               chose
                           51:18                             Vol. 1 -     82:16, 98:16,           20:12, 20:16                   Vol. 1 -
    57:24, 58:12,                                                                                BU [2] - Vol. 1 -
                          accusation   Vol. 1 -    93:21                  98:18                                           19:4
    58:24, 64:2, 69:7,                            alone                  attorney-client                                 Ch     n [2] -
                           50:22                          Vol. 1 -                                7:18, 7:21
    83:13, 83:16                                                         [12] - Vol. 1 -         bus [4] - Vol. 1 -
                          accused [2] -            89:19                                                                  Vol. 1 - 20:23,
   25 [2] - Vol. 1 -
                           Vol. 1 - 80:10,        alphabetical            48:23, 60:22,           16:21, 17:2, 22:6,      21:5
    3:10, 9:24                                                                                                           circumstances
                           87:2                    Vol. 1 - 47:8          61:8, 78:12,            45:23
   25th   Vol. 1 - 1:13
                          acknowledge             Alphabetically          78:24, 79:2, 79:6,                              Vol. 1 - 79:19
   28874   Vol. 1 -
                                                   Vol. 1 - 11:1          79:12, 81:9,                                   City [3] - Vol. 1 -
    1:21
   28th [4] - Vol. 1 -
    52:2, 53:5, 54:12,
                           Vol. 1 - 95:6
                          across
                           66:7
                                   Vol. 1 -       already
                                                   81:18
                                                            Vol. 1 -      81:20, 81:24, 82:8
                                                                         attorneys   Vol. 1 -
                                                                                                          C               7:22, 8:3, 9:9
                                                                                                                         claim [2] - Vol. 1 -
                          action [2] -            although   Vol. 1 -     83:7                                            8:9, 43:18
    57:18                                                                author                  Caddick [45] -          claimed [2] -
                           Vol. 1 - 98:18,         6:23                           Vol. 1 -
   2nd [6] - Vol. 1 -                                                                             Vol. 1 - 1:8,
                           98:19                  angle [2] - Vol. 1 -    25:18                                           Vol. 1 - 43:2,
    71:15, 71:21,                                                        automatically            26:16, 26:17,
                          activities   Vol. 1 -    14:25, 20:11                                                           43:6
    72:3, 72:20,                                  angled [3] -                                    27:6, 27:12,           claiming [4] -
                           64:1                                           Vol. 1 - 16:16
    73:20, 73:21                                                         available                27:16, 28:6, 28:9,
                          activity   Vol. 1 -      Vol. 1 - 16:7,                    Vol. 1 -                             Vol. 1 - 49:19,
                                                   16:7, 20:11            9:6                     28:16, 28:21,           50:17, 51:11,
                           33:7
             3            actual   Vol. 1 -       answered [3] -
                                                   Vol. 1 - 41:23,
                                                                                                  28:24, 29:3,
                                                                                                  35:20, 36:4, 44:5,
                                                                                                                          51:12
                                                                                                                         claims [2] -

   3   Vol. 1 - 40:3
                           47:21
                          adamant
                           80:21
                                    Vol. 1 -       66:13, 84:1
                                                  answering   Vol. 1 -
                                                                                  B               44:8, 44:23, 45:3,
                                                                                                  48:17, 49:1, 49:6,
                                                                                                                          Vol. 1 - 73:2,
                                                                                                                          85:20
                                                   6:25                                           49:12, 50:18,          clarify [4] -
   30-D [3] - Vol. 1 -    adamantly   Vol. 1 -
                                                  answers [2] -          bachelor's   Vol. 1 -    50:22, 51:1,            Vol. 1 - 47:6,
     8:21, 85:5, 85:8      80:24
                                                   Vol. 1 - 28:18,        7:10                    51:10, 52:1, 53:5,      53:13, 57:9, 61:11
   301    Vol. 1 - 2:3    address [2] -
                                                   91:25                 background   Vol. 1 -    55:15, 55:21,          clarity   Vol. 1 -
   37   Vol. 1 - 3:11      Vol. 1 - 23:7,
                                                  Anthony [2] -           8:18                    56:6, 57:1, 57:11,      11:22
   396-1459    Vol. 1 -    92:21
                                                   Vol. 1 - 20:23,       backgrounds              57:20, 58:20,          class [63] -
     1:22                 addressed   Vol. 1 -
                                                   21:5                   Vol. 1 - 14:19          68:22, 69:10,           Vol. 1 - 9:18,
                           85:16                                         bad   Vol. 1 - 20:9      71:7, 71:12, 83:3,
                          adjourned   Vol. 1 -    anymore [2] -                                                           9:20, 10:16,
                                                   Vol. 1 - 60:17,       Badgering   Vol. 1 -     83:10, 88:14,           10:19, 13:2,
                           94:3                                           85:10                   89:19, 92:23, 93:4
                                                   71:14                                                                  13:24, 17:10,
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 101 of 108




                                                                                                                             100

    17:23,                 conferred [9] -         counter   Vol. 1 -      describe [3] -          door   Vol. 1 -          11:17, 11:21,
    18:23, 21:2,            Vol. 1 - 41:1,          38:5                    Vol. 1 - 9:20,          36:17                   11:23, 11:23,
    22:14, 22:24,           47:4, 47:19,           counting   Vol. 1 -      12:8, 70:12            Dr [8] - Vol. 1 -        12:5, 19:25, 24:7,
    27:6, 27:13,            61:25, 62:19,           14:24                  description [2] -        26:16, 72:21,           25:4, 25:25,
    27:14, 27:17,           63:8, 63:15, 75:2,     COUNTY [2] -             Vol. 1 - 3:8, 71:4      73:19, 74:2, 74:8,      32:17, 37:16,
    27:21, 27:25,           84:6                    Vol. 1 - 95:17,        designated   Vol. 1 -    74:10, 75:11,           37:19, 52:6, 52:9,
    28:4, 28:9, 28:14,     configuration [2] -      98:4                    2:19                    89:22                   53:12, 58:4, 58:6,
    28:20, 30:20,           Vol. 1 - 46:25,        couple   Vol. 1 -       designation [2] -       Drexel [3] -             70:20, 70:22
    31:23, 32:8,            47:2                    63:3                    Vol. 1 - 11:24,         Vol. 1 - 64:16,        EXHIBITS   Vol. 1 -
    32:14, 33:17,          connected   Vol. 1 -    course [2] -             19:25                   65:11, 70:1             3:7
    35:23, 40:14,           98:18                   Vol. 1 - 28:11,        designed   Vol. 1 -     duly [2] - Vol. 1 -     exist   Vol. 1 -
    40:22, 42:6,           connection [4] -         37:1                    82:1                    4:3, 98:8               49:1
    42:13, 42:18,           Vol. 1 - 13:13,        court [6] - Vol. 1 -    desire   Vol. 1 -       Dwyer   Vol. 1 - 4:6    explain   Vol. 1 -
    44:25, 45:25,           42:17, 50:10,           1:1, 4:22, 5:12,        95:8                   Dyer [11] - Vol. 1 -     91:21
    54:8, 59:24, 60:4,      84:24                   5:20, 49:4, 91:25      desk [2] - Vol. 1 -      1:25, 3:2, 4:6,        explanation
    60:6, 60:10,           Conor   Vol. 1 -        covered [3] -            13:14, 48:4             6:23, 45:20,            Vol. 1 - 39:7
    61:12, 64:9,            93:1                    Vol. 1 - 79:2,         desks [4] - Vol. 1 -     81:23, 85:19,          extent   Vol. 1 -
    64:25, 65:4,           consequences             81:19, 81:24            14:24, 15:1, 15:4,      86:13, 91:13,           50:8
    65:15, 66:10,           Vol. 1 - 29:23         coworkers   Vol. 1 -     16:7                    94:2, 95:12
    67:24, 69:3,           consider [2] -           4:10                   detail   Vol. 1 -
    69:12, 69:15,
    70:1, 70:13, 71:5,
                            Vol. 1 - 19:20,
                            87:8
                                                   create [2] -
                                                    Vol. 1 - 46:23,
                                                                            73:1
                                                                           details [4] -
                                                                                                            E                       F
    71:14, 71:17,          considered   Vol. 1 -    47:22                   Vol. 1 - 26:11,
    71:20, 75:21,           70:3                   created [5] -            26:22, 54:13,                                  F'ing [2] - Vol. 1 -
    75:21, 92:21,          consists   Vol. 1 -      Vol. 1 - 46:6,          78:25                  earlier [4] -            93:15, 93:16
    92:24, 93:2,            30:25                   46:12, 46:16,          determination [3] -      Vol. 1 - 26:6,         facts   Vol. 1 -
    93:11, 93:11           constitute   Vol. 1 -    46:20, 47:14            Vol. 1 - 8:13,          26:6, 44:16, 83:22      82:5
   classes   Vol. 1 -       98:12                  crime   Vol. 1 -         79:1, 79:21            East   Vol. 1 - 2:7     factual   Vol. 1 -
    75:17                  consult   Vol. 1 -       84:19                  determine [2] -         education [2] -          82:1
   classroom [5] -          5:22                   crossed   Vol. 1 -       Vol. 1 - 24:10,         Vol. 1 - 1:6, 7:7      fair [2] - Vol. 1 -
    Vol. 1 - 21:19,        contains   Vol. 1 -      13:15                   80:23                  educational              90:21, 91:3
    30:10, 52:18,           37:7                   currently   Vol. 1 -    DeWind   Vol. 1 -        Vol. 1 - 86:2          fall [2] - Vol. 1 -
    64:10, 93:8            contemporaneousl         18:10                   77:11                  effect [4] -             27:4, 28:8
   clear [3] - Vol. 1 -     Vol. 1 - 46:7                                  difference   Vol. 1 -    Vol. 1 - 13:1,         familiar   Vol. 1 -
    5:17, 23:20, 76:23     conversation [26] -                              22:9                    73:15, 92:11,           25:7
   client [9] -
    Vol. 1 - 8:7,
                            Vol. 1 - 14:2,
                            28:6, 29:21,
                                                            D              Dillard [3] -
                                                                            Vol. 1 - 13:9,
                                                                                                    93:16
                                                                                                   effectively
                                                                                                                           February
                                                                                                                            98:21
                                                                                                                                      Vol. 1 -

                                                                                                                           feel [2] - Vol. 1 -
    60:23, 61:9, 63:6,      42:16, 42:19,                                   20:18, 21:4             Vol. 1 - 53:19
    63:11, 79:5,            42:24, 51:22,          dark   Vol. 1 -         Dillard's   Vol. 1 -    either [10] -            23:18, 91:3
    79:18, 81:16,           57:1, 57:4, 60:13,      19:12                   38:13                   Vol. 1 - 5:12,         feeling   Vol. 1 -
    86:10                   61:17, 70:7,           darker [5] -            direct   Vol. 1 -        5:20, 15:14,            69:24
   CLIFFORD   Vol. 1 -      70:18, 72:4,            Vol. 1 - 20:1,          60:23                   31:15, 45:13,          felt [4] - Vol. 1 -
    1:8                     73:19, 78:14,           20:13, 20:16,          Directing   Vol. 1 -     71:12, 74:2,            12:22, 23:16,
   close [2] - Vol. 1 -     80:18, 82:1,            21:3, 21:22             38:1                    85:13, 86:17,           67:22, 69:23
    43:22, 66:6             82:12, 82:15,          date [8] - Vol. 1 -     directly [2] -           93:10                  file   Vol. 1 -
   clue   Vol. 1 - 35:6     82:24, 83:10,           27:9, 38:12,            Vol. 1 - 60:20,        else's   Vol. 1 -        47:24
   College [3] -            83:23, 87:18,           57:23, 73:24,           60:25                   6:4                    filing [2] -
    Vol. 1 - 9:19,          89:6, 93:13             83:18, 88:14,          disagree   Vol. 1 -     email [6] - Vol. 1 -     Vol. 1 - 2:15,
    28:12, 69:12           conversations [8] -      88:18, 88:20            86:3                    3:14, 71:2, 71:16,      2:17
   color [15] -             Vol. 1 - 45:14,        dates [3] - Vol. 1 -    discipline [3] -         71:21, 92:25, 93:4     filled   Vol. 1 -
    Vol. 1 - 10:9,          59:7, 61:14, 81:4,      52:12, 71:25,           Vol. 1 - 28:23,        emailed [2] -            58:20
    14:15, 14:22,           82:15, 83:1,            77:12                   84:24, 90:23            Vol. 1 - 52:20,        final   Vol. 1 -
    15:2, 15:12, 16:1,      91:14, 92:5            deal   Vol. 1 -         disciplined [5] -        56:21                   28:4
    16:12, 16:20,          convicted   Vol. 1 -     68:12                   Vol. 1 - 9:8,          employed   Vol. 1 -     financially
    19:10, 19:16,           84:17                  Deb [3] - Vol. 1 -       84:20, 86:1, 86:8,      7:22                    Vol. 1 - 98:19
    19:19, 20:8, 22:7,     correct [82] -           68:22, 83:3, 83:10      86:23                  employee [2] -          fine   Vol. 1 -
    22:12, 22:15            Vol. 1 - 4:12,         DEBORAH   Vol. 1 -      discovery   Vol. 1 -     Vol. 1 - 63:12,         42:19
   column   Vol. 1 -        6:11, 9:12, 9:13,       1:8                     8:17                    98:17                  finish [2] -
    38:17                   9:16, 11:25, 12:1,     DEBRA   Vol. 1 - 1:3    discrimination          employment [2] -         Vol. 1 - 41:2,
   coming [2] -             22:6, 22:16, 26:3,     December [33] -          Vol. 1 - 8:10           Vol. 1 - 7:18,          85:14
    Vol. 1 - 32:2,          26:4, 26:6, 26:7,       Vol. 1 - 26:3,         discuss [9] -            8:18                   finishes   Vol. 1 -
    74:11                   27:18, 29:11,           51:3, 51:13,            Vol. 1 - 28:9,         ended   Vol. 1 -         31:7
   commencing   Vol. 1 -    30:7, 32:22,            51:20, 52:14,           28:23, 42:13,           72:11                  Firm   Vol. 1 - 2:6
    1:14                    33:13, 34:14,           56:7, 56:14,            44:13, 50:4,           ending   Vol. 1 -       five [3] - Vol. 1 -
   comment [22] -           34:22, 37:3,            56:20, 56:22,           51:25, 68:23,           89:7                    65:19, 65:24, 66:2
    Vol. 1 - 12:22,         38:10, 39:11,           56:23, 57:12,           69:14, 79:18           entering [2] -          follow-up   Vol. 1 -
    12:24, 13:18,           39:16, 39:17,           58:24, 59:13,          discussed [4] -          Vol. 1 - 38:20,         91:9
    13:23, 14:10,           39:18, 39:19,           64:8, 66:5, 66:17,      Vol. 1 - 44:16,         38:23                  follows   Vol. 1 -
    16:4, 16:15,            40:23, 41:17,           68:19, 68:24,           44:23, 57:10, 80:9     entire   Vol. 1 -        4:3
    16:18, 16:22,           41:18, 42:13,           71:3, 71:12,           discussing   Vol. 1 -    12:9                   foregoing [3] -
    16:24, 17:3, 17:4,      43:2, 44:20,            71:15, 72:3,            69:13                  erased [2] -             Vol. 1 - 95:4,
    17:8, 22:2, 22:17,      44:21, 44:25,           72:12, 72:20,          discussion [4] -         Vol. 1 - 11:5,          98:8, 98:9
    23:21, 23:21,           45:1, 45:6, 47:12,      73:20, 73:21,           Vol. 1 - 45:17,         18:2                   Forks   Vol. 1 -
    52:15, 65:11,           47:13, 47:17,           74:2, 74:3, 75:8,       50:1, 54:7, 81:16      errata [3] -             7:21
    65:14, 65:21,           50:20, 50:20,           83:24, 88:17,          distinction              Vol. 1 - 95:9,         Foundations [5] -
    83:17                   54:8, 54:9, 56:8,       92:19, 92:22            Vol. 1 - 80:3           96:1, 97:1              Vol. 1 - 9:18,
   commenting   Vol. 1 -    57:5, 58:13,           decisions   Vol. 1 -    distribution            escort   Vol. 1 -        9:19, 28:11, 54:8,
    16:19                   61:24, 65:5,            60:11                   Vol. 1 - 10:8           35:15                   69:11
   comments [8] -           76:20, 78:2,           deed   Vol. 1 - 67:7    district [24] -         Especially   Vol. 1 -   four-page   Vol. 1 -
    Vol. 1 - 16:25,         87:20, 87:23,          defendant [2] -          Vol. 1 - 1:1, 1:2,      86:17                   11:16
    45:23, 67:11,           92:7, 92:8, 93:8,       Vol. 1 - 8:8,           1:6, 1:7, 8:3,         Esquire [4] -           fourth [7] -
    67:18, 67:19,           93:9, 93:16,            85:19                   8:4, 9:5, 9:9,          Vol. 1 - 2:1, 2:1,      Vol. 1 - 9:17,
    69:2, 69:15, 69:25      93:17, 95:7, 96:4,     Defendants [2] -         43:10, 43:17,           2:2, 2:5                28:14, 44:20,
   communicated             96:6, 96:8, 96:10,      Vol. 1 - 1:10, 2:8      43:17, 49:22,          evening [2] -            54:7, 60:16,
    Vol. 1 - 43:11          96:12, 96:14,          define   Vol. 1 -        50:9, 50:21,            Vol. 1 - 70:11,         75:21, 92:21
   communication [2] -      96:16, 96:18,           19:18                   59:23, 61:15,           71:3                   Frank [7] - Vol. 1 -
    Vol. 1 - 79:22,         96:20, 96:22,          defined   Vol. 1 -       61:20, 62:3,           events [4] -             2:6, 60:12, 60:14,
    92:23                   96:24, 97:4, 97:6,      20:10                   62:13, 62:23,           Vol. 1 - 6:8,           61:23, 63:3, 77:2,
   community   Vol. 1 -     97:8, 97:10,           definitely [3] -         63:12, 63:19,           26:5, 51:25, 56:22      77:4
    9:5                     97:12, 97:14,           Vol. 1 - 10:2,          83:5, 89:13            everyone   Vol. 1 -     Frank's   Vol. 1 -
   complete [2] -           97:16, 97:18,           23:16, 88:9            district's   Vol. 1 -    24:22                   60:20
    Vol. 1 - 33:10,         97:20, 97:22,          definition   Vol. 1 -    79:10                  everything   Vol. 1 -   Friday   Vol. 1 -
    57:22                   97:24                   8:16                   diverse   Vol. 1 -       5:16                    1:13
   completely   Vol. 1 -   corrections             degrees   Vol. 1 -       10:16                  evidence   Vol. 1 -     front [12] -
    90:24                   Vol. 1 - 95:7           7:15                   divided   Vol. 1 -       6:10                    Vol. 1 - 4:22,
   computer [3] -          correctly   Vol. 1 -    depending   Vol. 1 -     10:1                   exact [2] - Vol. 1 -     13:10, 14:16,
    Vol. 1 - 7:10,          87:20                   14:17                  document [26] -          64:14, 88:14            14:22, 15:4, 18:6,
    47:24, 48:1            Cotter [17] -           depict   Vol. 1 -        Vol. 1 - 11:16,        exactly [2] -            19:7, 20:18, 23:2,
   computer-aided           Vol. 1 - 2:2, 4:9,      33:5                    12:6, 12:9, 25:7,       Vol. 1 - 50:6,          33:23, 64:12, 71:2
    Vol. 1 - 98:11          41:1, 47:4, 47:19,     depicts   Vol. 1 -       25:10, 25:16,           92:16                  frustrating
   concentrate              61:25, 62:19,           32:18                   25:19, 26:24,          Examination [4] -        Vol. 1 - 27:25
    Vol. 1 - 21:14          63:15, 75:2, 85:1,     depose   Vol. 1 -        37:18, 47:21,           Vol. 1 - 3:3, 3:4,     fucking [8] -
   concerning [2] -         85:10, 86:5,            4:18                    47:22, 47:25,           4:4, 91:11              Vol. 1 - 35:11,
    Vol. 1 - 69:6,          86:12, 90:1, 90:6,     deposed [2] -            48:1, 52:5, 52:10,     except [2] -             43:2, 44:24,
    75:8                    91:7, 94:1              Vol. 1 - 4:14, 5:7      53:20, 54:3,            Vol. 1 - 2:21,          80:15, 82:18,
   conclude   Vol. 1 -     counsel [10] -          deposition [12] -        54:17, 55:24,           5:22                    87:10, 87:11, 93:7
    54:16                   Vol. 1 - 5:23,          Vol. 1 - 1:13,          56:1, 58:8, 58:9,      exchange [3] -          full   Vol. 1 - 67:8
   conduct [5] -            39:25, 50:10,           2:15, 2:16, 4:15,       58:19, 70:24,           Vol. 1 - 78:9,         funny   Vol. 1 -
    Vol. 1 - 3:13,          50:18, 53:19,           4:17, 5:2, 5:23,        71:1, 92:15             79:14, 79:20            65:17
    57:23, 58:10,           63:5, 73:9, 79:15,      6:1, 7:1, 85:13,       documents   Vol. 1 -    exhibit [20] -
    69:19, 92:10            98:17, 98:18            91:14, 92:7             5:25                    Vol. 1 - 3:8,
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 102 of 108




                                                                                                                            101

                           hear [5] - Vol. 1 -      3:1, 3:7, 49:4           4:23, 85:14,          loud [2] - Vol. 1 -     Vol. 1 - 2:6,
                            50:25, 63:25,         indicate [2] -             85:16, 86:16           32:2, 67:12            60:12, 60:14,
            G               67:12, 71:18,
                            76:25
                                                    Vol. 1 - 26:19,
                                                    46:2
                                                                            judgment [2] -
                                                                             Vol. 1 - 16:13,
                                                                                                   louder
                                                                                                    67:14
                                                                                                           Vol. 1 -        61:1, 61:23, 63:3,
                                                                                                                           63:20, 63:21,
                           heard [9] - Vol. 1 -   indicated [4] -            78:21                 Lynch [4] - Vol. 1 -    77:2, 77:4, 89:13
   gave   Vol. 1 - 92:9     32:2, 34:3, 35:3,       Vol. 1 - 13:12,         jump [2] - Vol. 1 -     1:19, 2:18, 98:7,     million   Vol. 1 -
   geared   Vol. 1 -        37:14, 43:5, 51:2,      22:14, 95:5, 95:8        45:20, 82:14           98:23                  82:24
    76:16                   51:11, 51:19,         individual [2] -                                                        minimum   Vol. 1 -
   general [2] -            77:13                   Vol. 1 - 1:8, 62:9                                                     56:4
    Vol. 1 - 28:1,
    36:7
   girl
                           hearing [26] -
                            Vol. 1 - 4:15,
                                                  infant
                                                    1:3
                                                            Vol. 1 -                  K                     M             minor
                                                                                                                           7:11
                                                                                                                                  Vol. 1 -
          Vol. 1 - 66:7     4:22, 4:24, 4:25,     information [4] -                                                       minute   Vol. 1 -
   girls   Vol. 1 -         6:3, 6:5, 6:7,          Vol. 1 - 6:24,          Kasson [7] -           machine   Vol. 1 -      81:13
    10:3                    39:16, 43:1, 51:1,      71:23, 82:2, 86:7        Vol. 1 - 1:8,          98:9                  minutes [7] -
   given   Vol. 1 -         51:4, 51:5, 51:6,     information's              26:17, 35:21,         Main   Vol. 1 - 2:3     Vol. 1 - 37:15,
    91:2                    58:22, 62:10,           Vol. 1 - 86:14           37:1, 37:7, 45:24,    mainly   Vol. 1 -       39:1, 39:2, 39:4,
   giving   Vol. 1 -        67:16, 72:14,         informed    Vol. 1 -       89:19                  28:13                  39:8, 39:24, 40:14
    91:25                   73:16, 77:6, 77:8,      63:11                   Kasson's   Vol. 1 -    making [5] -           mischaracterizes
   goal   Vol. 1 - 28:3     77:10, 89:2, 89:7,    infringe [2] -             36:9                   Vol. 1 - 14:4,         Vol. 1 - 56:16
   gone   Vol. 1 - 39:5     89:10, 89:12,           Vol. 1 - 79:6,          KATHARINE [3] -         21:9, 32:4, 32:5,     miscommunication
   graduated [2] -          90:18                   81:9                     Vol. 1 - 1:25,         44:14                  Vol. 1 - 20:7
    Vol. 1 - 7:8, 7:18     held [2] - Vol. 1 -    infringing     Vol. 1 -    3:2, 95:12            mark   Vol. 1 -        misconduct   Vol. 1 -
   ground   Vol. 1 -        1:13, 45:17             82:7                    kids [2] - Vol. 1 -     11:15                  85:21
    5:6                    helping   Vol. 1 -     initially    Vol. 1 -      9:6, 28:2             marked [15] -          miss [49] - Vol. 1 -
   group [6] - Vol. 1 -     32:1                    83:11                   Kirkville   Vol. 1 -    Vol. 1 - 11:21,        4:6, 6:23, 27:5,
    32:3, 32:25, 33:9,     helps   Vol. 1 -       inquiring    Vol. 1 -      2:7                    12:5, 19:24,           27:12, 27:16,
    33:12, 34:5, 64:19      5:21                    8:17                    knowing   Vol. 1 -      24:17, 25:2, 25:4,     28:6, 28:9, 28:16,
   grouped [5] -           hereby [2] -           instruct [2] -             90:15                  25:24, 37:16,          28:21, 28:24,
    Vol. 1 - 16:24,         Vol. 1 - 95:6,          Vol. 1 - 8:6, 61:9      known   Vol. 1 -        37:19, 52:5, 52:6,     29:3, 35:20, 36:4,
    19:16, 20:1,            98:7                  instructed     Vol. 1 -    91:19                  52:8, 58:2, 58:4,      37:7, 43:1, 44:8,
    21:23, 22:15           hereof   Vol. 1 -        37:5                    Kyle   Vol. 1 - 18:5    70:20                  45:2, 45:20,
   grouping   Vol. 1 -      95:6                  instructing [2] -                                marks   Vol. 1 -        48:17, 48:19,
    13:2                                                                                            55:6
   groups [3] -
    Vol. 1 - 30:12,
                           hereto
                            2:15
                           Hi
                                    Vol. 1 -

                                Vol. 1 - 4:6
                                                    Vol. 1 - 81:17,
                                                    82:9
                                                  instruction
                                                                                      L            mas   Vol. 1 - 7:10
                                                                                                   Master's   Vol. 1 -
                                                                                                                           49:1, 49:12,
                                                                                                                           49:13, 49:19,
                                                                                                                           50:18, 50:25,
    32:1, 33:6             hide   Vol. 1 - 86:9     Vol. 1 - 28:3                                   7:14                   51:10, 52:1, 52:1,
   guess [3] - Vol. 1 -                                                     labeled   Vol. 1 -     MAT [2] - Vol. 1 -
                           history   Vol. 1 -     intention [2] -                                                          53:4, 55:20, 56:6,
    20:11, 55:4, 76:25                                                       32:20                  7:12, 7:13
                            7:19                    Vol. 1 - 23:17,                                                        57:1, 57:11,
   guidance   Vol. 1 -                                                      later [5] - Vol. 1 -   math [7] - Vol. 1 -
                           holding   Vol. 1 -       23:22                                                                  57:20, 58:20,
    71:22                                         interested                 12:20, 24:9, 70:7,     7:11, 9:18, 9:19,
                            63:13                                Vol. 1 -                                                  69:10, 71:7,
   gun [2] - Vol. 1 -      homes                                             74:2, 85:17            21:17, 28:12,
                                   Vol. 1 -         98:19                                                                  71:12, 81:23,
    73:22, 75:12                                                            latitude   Vol. 1 -     69:12, 75:21
                            57:8                  Interim    Vol. 1 -                                                      85:19, 86:13,
                           hope                                              8:15                  mathematics
                                  Vol. 1 - 14:3     1:7                                                                    87:9, 88:15,
                                                                            laughed [2] -           Vol. 1 - 7:12
            H              horrified
                            87:19
                                       Vol. 1 -

                           however [3] -
                                                  interpose [2] -
                                                    Vol. 1 - 8:5, 79:4
                                                  interviewed [3] -
                                                                             Vol. 1 - 14:11,
                                                                             17:4
                                                                            laughing [2] -
                                                                                                   matter [3] -
                                                                                                    Vol. 1 - 50:11,
                                                                                                                           88:15, 91:13,
                                                                                                                           91:23, 92:23, 93:4
                                                                                                                          misunderstood
                            Vol. 1 - 19:14,         Vol. 1 - 75:21,                                 63:6, 84:5             Vol. 1 - 33:2
   habit   Vol. 1 -                                                          Vol. 1 - 22:20,       matters   Vol. 1 -
                            19:23, 88:16            77:18, 77:21                                                          mocking   Vol. 1 -
    29:6                   husband [3] -          interviews                 65:17                  79:5
                                                                 Vol. 1 -                                                  34:19
   hadn't   Vol. 1 -                                                        Law   Vol. 1 - 2:6     Matthew   Vol. 1 -
                            Vol. 1 - 49:21,         76:4                                                                  mom [3] - Vol. 1 -
    73:23                                                                   Lawrence [5] -          70:2
                            65:3, 66:18           intrusive [3] -                                                          52:21, 54:23,
   hall [6] - Vol. 1 -                                                       Vol. 1 - 65:3,        Max   Vol. 1 - 65:7
                           husband's [4] -          Vol. 1 - 84:25,                                                        55:11
    29:18, 35:14,                                                            65:12, 66:19,         Maxwell [7] -          moment [4] -
                            Vol. 1 - 65:21,         85:12, 85:23
    40:16, 40:19,                                 investigation [2] -        70:2, 70:4             Vol. 1 - 65:3,
                            66:22, 67:2, 92:20                                                                             Vol. 1 - 52:9,
    42:4, 81:8                                                              lawyers   Vol. 1 -      65:5, 65:7, 65:12,
                                                    Vol. 1 - 80:22,                                                        52:12, 58:7, 63:6
   halls [3] - Vol. 1 -                                                      61:15                  66:19, 70:4, 70:5
                                                    82:21                                                                 month   Vol. 1 -
    30:20, 40:14, 41:4
   hallway [4] -
    Vol. 1 - 31:14,
                                    I             involved
                                                    77:11
                                                              Vol. 1 -
                                                                            lead
                                                                             21:19
                                                                                   Vol. 1 -

                                                                            least [3] - Vol. 1 -
                                                                                                   Maybe
                                                                                                    33:2
                                                                                                   means
                                                                                                           Vol. 1 -        26:6
                                                                                                                          months [9] -
                                                  I       [29] -                                           Vol. 1 -        Vol. 1 - 26:6,
    41:13, 41:16,          idea [3] - Vol. 1 -                               21:21, 23:8, 56:7      55:12
                                                    Vol. 1 - 13:9,                                                         88:24, 89:25,
    41:19                   66:21, 76:18, 86:7                              leave [3] - Vol. 1 -   meant [8] - Vol. 1 -
                                                    14:13, 14:14,                                                          90:4, 90:8, 90:13,
   handed   Vol. 1 -       identification                                    18:23, 34:17,          13:20, 14:8,
                                                    14:15, 14:21,                                                          90:16, 90:18,
    58:17                  [4] - Vol. 1 -                                    85:15                  17:18, 37:6, 55:6,
                                                    16:16, 16:19,                                                          90:20
   handing   Vol. 1 -       11:16, 25:3, 52:5,                              leaving [2] -           64:22, 68:6, 77:9
                                                    18:6, 18:23,                                                          morning [4] -
    37:18                   58:3                                             Vol. 1 - 22:24,       media [6] - Vol. 1 -
                                                    20:17, 21:4,                                                           Vol. 1 - 69:6,
   handle   Vol. 1 -       identified [2] -                                  60:15                  8:14, 72:7, 72:22,
                                                    22:24, 23:24,                                                          69:23, 71:15, 93:5
    68:15                   Vol. 1 - 21:2,                                  legal [9] - Vol. 1 -    74:7, 75:9, 85:22
                                                    24:18, 29:11,                                                         mouth [2] - Vol. 1 -
   handles   Vol. 1 -       23:2                                             2:2, 4:7, 61:16,      medications
                                                    30:6, 30:16,                                                           29:15, 60:20
    68:5                   identify [5] -                                    65:6, 78:15,           Vol. 1 - 6:18         move [6] - Vol. 1 -
                                                    31:23, 37:5,
   hands   Vol. 1 -         Vol. 1 - 10:14,                                  78:22, 79:16,         meet   Vol. 1 -
                                                    37:13, 38:13,                                                          8:2, 19:2, 19:4,
    90:24                   14:17, 25:6, 58:9,                               82:2, 82:3             27:23
                                                    38:19, 39:5,                                                           19:6, 23:1, 30:19
   Handwritten              70:25                                           length   Vol. 1 -      meeting [19] -
                                                    39:23, 41:7,                                                          moved [5] - Vol. 1 -
    Vol. 1 - 3:12          illegal   Vol. 1 -                                8:13                   Vol. 1 - 28:25,
                                                    41:15, 41:21,                                                          9:23, 19:15,
   happen [3] -             30:4                                            let's [3] - Vol. 1 -    29:2, 49:7, 53:3,
                                                    42:4, 45:24                                                            23:11, 32:24, 78:1
    Vol. 1 - 5:18,         immediate   Vol. 1 -   isn't                      46:16, 58:24,          53:4, 54:11,          moving [2] -
                                                           Vol. 1 -
    42:22, 62:14            22:23                                            79:25                  54:19, 55:2, 62:2,
                                                    61:2                                                                   Vol. 1 - 23:10,
   happened [25] -         immediately                                      letter   Vol. 1 -       62:13, 62:22,
                                                  issue [2] - Vol. 1 -                                                     23:23
    Vol. 1 - 6:8,           Vol. 1 - 88:7                                    86:19                  62:23, 63:18,         multiple [3] -
                                                    70:8, 78:24
    14:1, 18:25,           impair   Vol. 1 -                                letters   Vol. 1 -      77:3, 78:13,
                                                  issues    Vol. 1 -                                                       Vol. 1 - 11:9,
    29:11, 29:13,           6:18                                             11:19                  78:21, 79:2,
                                                    54:12                                                                  84:1, 90:2
    29:20, 30:13,          implemented                                      levels [2] -            79:15, 89:18          music [5] - Vol. 1 -
    31:25, 35:9,            Vol. 1 - 24:8                                    Vol. 1 - 27:23,       meetings [4] -          32:6, 32:7, 32:14,
    35:13, 42:13,
    42:18, 44:14,
    44:19, 52:17,
                           improper
                            55:23
                                      Vol. 1 -

                           inadvertently
                                                            J                90:3
                                                                            liberty
                                                                             7:1
                                                                                      Vol. 1 -
                                                                                                    Vol. 1 - 29:7,
                                                                                                    61:19, 77:1, 89:16
                                                                                                   memo
                                                                                                                           34:3, 37:14
                                                                                                          Vol. 1 -
    56:21, 62:3,
    68:19, 69:16,
    70:13, 71:4,
                            Vol. 1 - 40:7
                           inappropriate [3] -
                                                  January [3] -
                                                    Vol. 1 - 1:14,
                                                                            limited
                                                                             8:20
                                                                                      Vol. 1 -

                                                                            lines [2] - Vol. 1 -
                                                                                                    25:25
                                                                                                   memory [3] -                    N
                            Vol. 1 - 12:23,         60:3, 88:19                                     Vol. 1 - 40:9,
    73:23, 75:8,            17:9, 17:12           Je     Vol. 1 - 63:2       93:19, 93:20           48:16, 54:16          named [2] - Vol. 1 -
    87:21, 89:15           incident [9] -         J      Y   Vol. 1 -       listen   Vol. 1 -      mention   Vol. 1 -      29:11, 65:5
   happening [2] -          Vol. 1 - 3:10,          1:7                      32:7                   28:5                  names [6] - Vol. 1 -
    Vol. 1 - 64:10,         29:11, 39:23,         job [3] - Vol. 1 -        listened [2] -         mentioned   Vol. 1 -    48:5, 48:7, 48:12,
    75:16                   39:24, 44:13,           84:21, 86:24, 87:3       Vol. 1 - 32:14,        42:20                  65:9, 69:17, 92:20
   happens   Vol. 1 -       44:16, 44:19,         Joe [4] - Vol. 1 -         42:19                 mentions   Vol. 1 -    narrowing   Vol. 1 -
    44:19                   48:25, 92:19            62:6, 62:7, 62:24,      lived [2] - Vol. 1 -    54:21                  86:20
   harassing   Vol. 1 -    incidents [3] -          63:2                     66:6, 66:10           Merit [3] - Vol. 1 -   Natural   Vol. 1 -
    85:12                   Vol. 1 - 27:2,        Johnson [3] -             located   Vol. 1 -      1:20, 2:19, 98:24      1:3
   Harringshaw [5] -        39:11, 48:22            Vol. 1 - 7:22,           23:12                 met [5] - Vol. 1 -     nearby   Vol. 1 -
    Vol. 1 - 62:6,         include [2] -            8:3, 9:9                long-term   Vol. 1 -    9:14, 53:10,           69:17
    62:8, 62:25, 63:1,      Vol. 1 - 28:12,       joke [2] - Vol. 1 -        7:20                   54:14, 69:5, 69:23    needed   Vol. 1 -
    63:12                   69:17                   22:18, 22:19            longer [2] -           middle [15] -           24:15
   Harrington   Vol. 1 -   Including [2] -                                   Vol. 1 - 24:18,        Vol. 1 - 13:10,       needs [5] - Vol. 1 -
    62:24                   Vol. 1 - 91:17,        Vol. 1 - 18:11,           47:8                   15:1, 15:4, 15:5,      24:12, 25:1,
   haven't   Vol. 1 -       91:18                  18:15, 18:22,            looking [10] -          15:11, 33:22,          27:23, 69:11, 80:1
    78:1                   incorrectly             19:2, 19:4, 19:6,         Vol. 1 - 14:13,        33:24, 33:25,         nice   Vol. 1 - 28:1
   having [2] -             Vol. 1 - 56:18         19:9, 19:15, 21:4,        18:16, 24:6,           33:25, 34:1, 65:2,    nigger   Vol. 1 -
    Vol. 1 - 4:2, 4:2      independent             23:1, 23:11,              27:22, 47:22,          65:9, 66:22, 67:2,     43:2
   he's [2] - Vol. 1 -      Vol. 1 - 79:20         23:11, 24:17              53:6, 54:11,           92:20                 niggers [4] -
    18:2, 19:11            independently          Josh [2] - Vol. 1 -        61:15, 72:13, 93:1    midway   Vol. 1 -       Vol. 1 - 43:4,
   heading   Vol. 1 -       Vol. 1 - 32:12         2:2, 4:9                 looks   Vol. 1 -        54:21                  80:15, 82:18,
    95:5                   index [3] - Vol. 1 -   judge [4] - Vol. 1 -       33:12                 Miller [11] -           87:11
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 103 of 108




                                                                                                                             102

   nobody [2] -             Vol. 1 - 29:25,        passing [2] -            2:20                                           regard   Vol. 1 -
    Vol. 1 - 66:9,          30:16, 35:16,           Vol. 1 - 64:12,        prepared [2] -                                   87:25
    66:10
   Nods   Vol. 1 - 34:2
                            35:17, 35:18,
                            36:15, 36:16,
                                                    64:20
                                                   patently   Vol. 1 -
                                                                            Vol. 1 - 28:4,
                                                                            98:10
                                                                                                            Q              regardless [2] -
                                                                                                                            Vol. 1 - 78:14,
   noise [3] - Vol. 1 -     37:6, 37:6, 37:13,      55:23                  preparing   Vol. 1 -                             78:18
    32:2, 32:4, 32:5        37:20, 38:3,           Payne [14] -             5:23                   questioning             register   Vol. 1 -
   noncaucasian             38:20, 38:23,           Vol. 1 - 2:1,          preprinted   Vol. 1 -    Vol. 1 - 85:15          15:7
    Vol. 1 - 20:19          41:7, 42:5, 44:12,      4:10, 18:19,            48:4                   quick [2] - Vol. 1 -    registered [11] -
   none [2] - Vol. 1 -      44:17, 58:18,           60:24, 78:11,          presence [12] -          53:2, 75:3              Vol. 1 - 1:19,
    15:8, 15:13             61:1, 61:15,            79:7, 79:10,            Vol. 1 - 50:10,        quotation   Vol. 1 -     1:20, 2:18, 15:8,
   nonemployees             61:20, 62:3,            82:11, 84:6, 84:7,      50:17, 58:25,           55:6                    15:13, 15:19,
    Vol. 1 - 63:18          62:13, 62:23,           85:6, 85:9, 85:25,      59:9, 59:14,                                    15:23, 16:9,
   Nope   Vol. 1 - 66:3
   nor [3] - Vol. 1 -
    10:13, 98:17,
                            63:19, 83:6,
                            89:13, 92:13,
                            92:15
                                                    86:17
                                                   pen [2] - Vol. 1 -
                                                    31:17, 73:19
                                                                            59:18, 74:14,
                                                                            74:19, 74:25,
                                                                            78:10, 79:23, 81:4
                                                                                                            R               19:11, 98:24,
                                                                                                                            98:24
                                                                                                                           regular   Vol. 1 -
    98:18                  officer [3] -           Penna [14] -            present [10] -                                   31:3
                                                                                                   race [4] - Vol. 1 -
   normal [2] -             Vol. 1 - 4:23,          Vol. 1 - 1:7,           Vol. 1 - 60:14,                                relating [2] -
                                                                                                    8:10, 10:17, 14:6,
    Vol. 1 - 67:13,         4:25, 70:8              26:16, 50:2, 50:5,      61:16, 61:23,                                   Vol. 1 - 48:22,
                           offices [2] -                                                            21:19
    67:16                                           72:4, 72:6, 72:21,      62:24, 63:18,                                   48:25
                                                                                                   races   Vol. 1 -
   normally [3] -           Vol. 1 - 36:18,         73:19, 74:2, 74:8,      78:13, 80:19,                                  relative   Vol. 1 -
                                                                                                    10:18
    Vol. 1 - 40:13,         37:9                    74:10, 75:11,           81:22, 82:16, 83:8                              98:17
                                                                                                   racial [8] -
    40:22, 92:16           Official   Vol. 1 -      89:22, 89:22           principal [6] -                                 relevance   Vol. 1 -
   NORTHERN                                        perceive [2] -                                   Vol. 1 - 43:18,
              Vol. 1 -      1:8                                             Vol. 1 - 1:8,                                   61:6
                           Oneonta                                                                  50:17, 51:3,           relevancy
    1:2                              Vol. 1 -       Vol. 1 - 15:25,         35:19, 36:4,                                               Vol. 1 -
   Notary [5] -                                                                                     51:12, 76:17,
                            2:4                     16:11                   36:11, 37:2, 92:10                              8:16
                           open [4] - Vol. 1 -     perceived [3] -         principals [8] -         78:7, 80:11, 80:15     relevant [3] -
    Vol. 1 - 1:20,
                                                                                                   racism [5] -
    2:16, 2:17, 95:25,      17:23, 23:23,           Vol. 1 - 21:22,         Vol. 1 - 29:25,                                 Vol. 1 - 61:3,
                                                                                                    Vol. 1 - 84:24,
    98:25                   36:17, 85:16            22:12, 22:15            35:23, 37:20,                                   86:2, 86:15
   note                    opinion [2] -           perception                                       85:21, 86:24,          remarks
          Vol. 1 - 3:12                                         Vol. 1 -    38:3, 58:18,                                             Vol. 1 -
   notes [10] -                                                                                     87:3, 93:21
                            Vol. 1 - 59:4,          23:7                    75:22, 92:13,                                   70:3
                                                                                                   racist [7] -
    Vol. 1 - 29:2,          91:6                   Perhaps [2] -            92:15                                          remembering
                           opinions                                        printed                  Vol. 1 - 35:12,
    29:6, 44:9, 45:13,                Vol. 1 -      Vol. 1 - 4:16,                   Vol. 1 -                               Vol. 1 - 51:18
                                                                                                    44:24, 54:23,          remembers
    48:17, 48:22,           59:16                   51:17                   48:3                                                       Vol. 1 -
                           order [6] - Vol. 1 -    period [9] -            prior [11] -             73:4, 87:10, 93:7,
    48:24, 48:25,                                                                                                           51:15
                                                                                                    93:11                  rep
    53:9, 55:17             11:24, 11:25,           Vol. 1 - 9:17,          Vol. 1 - 5:25,                                       Vol. 1 - 62:5
                                                                                                   raise   Vol. 1 -
   nothing [2] -            18:20, 31:13,           28:14, 35:25,           8:18, 27:5, 30:14,                             repeat [4] -
                                                                                                    85:5
    Vol. 1 - 8:11,          31:13, 79:15            44:20, 54:8, 60:3,      32:13, 46:3,                                    Vol. 1 - 5:21,
                                                                                                   random   Vol. 1 -
    90:23                  organized   Vol. 1 -     60:16, 75:21,           46:17, 46:20,                                   8:23, 9:1, 34:11
   notice                                                                                           24:24                  repeated [2] -
            Vol. 1 -        10:25                   92:21                   47:16, 47:22,
                                                                                                   range   Vol. 1 -
    42:9                   originally   Vol. 1 -   periods   Vol. 1 -       57:18                                           Vol. 1 - 34:19,
   noticed                                                                 privacy
                                                                                                    90:17
             Vol. 1 -       8:10                    40:24                            Vol. 1 -                               34:21
                                                                                                   re [2] - Vol. 1 -
    30:9                   otherwise [2] -         permission   Vol. 1 -    85:24                                          rephrase [6] -
   noticing                                                                privilege [14] -
                                                                                                    79:11, 91:21
              Vol. 1 -      Vol. 1 - 36:21,         80:6                                                                    Vol. 1 - 5:19,
                                                                                                   react   Vol. 1 -
    30:14                   92:6                   personalities            Vol. 1 - 60:22,                                 5:20, 19:22,
   November [34] -         outside [10] -
                                                                                                    59:19
                                                    Vol. 1 - 24:14          61:4, 61:6, 61:8,                               22:13, 46:10, 56:3
                                                                                                   reaction [3] -
    Vol. 1 - 27:5,          Vol. 1 - 59:9,         personally   Vol. 1 -    63:7, 78:12,                                   reply   Vol. 1 -
                                                                                                    Vol. 1 - 29:17,
    29:10, 32:19,           74:19, 74:25,           98:11                   78:24, 79:3, 79:6,                              34:18
                                                   phones [2] -
                                                                                                    43:5, 88:5             report [2] -
    33:7, 36:2, 36:10,      78:25, 79:22,                                   79:13, 81:10,
                                                                                                   reading   Vol. 1 -
    36:22, 38:12,           80:2, 81:4, 81:12,      Vol. 1 - 32:12,         81:20, 81:24, 82:8                              Vol. 1 - 3:10,
                                                                           privileged [2] -
                                                                                                    73:9
    42:12, 44:2, 46:4,      82:11, 82:15            32:15                                                                   68:18
                                                                                                   Reads [22] -
    48:18, 49:1, 49:7,     overheard   Vol. 1 -    piece [4] - Vol. 1 -     Vol. 1 - 48:23,                                reported   Vol. 1 -
                                                                                                    Vol. 1 - 96:3,
    50:18, 50:23,           69:15                   31:1, 31:3, 31:16,      78:16                                           98:8
                                                                           probably
                                                                                                    96:5, 96:7, 96:9,      reporter [9] -
    51:23, 52:1, 52:2,                              48:13                             Vol. 1 -
                                                   placed                                           96:11, 96:13,
    52:25, 53:5,                                            Vol. 1 -        37:24                                           Vol. 1 - 1:19,
    54:12, 57:5, 57:7,
    57:18, 57:24,
                                    P               64:1
                                                   Plaintiff [2] -
                                                                           probation
                                                                            64:1
                                                                                       Vol. 1 -
                                                                                                    96:15, 96:17,
                                                                                                    96:19, 96:21,
                                                                                                    96:23, 97:3, 97:5,
                                                                                                                            1:20, 2:19, 5:12,
                                                                                                                            5:20, 49:4, 91:25,
    58:12, 58:24,                                   Vol. 1 - 1:4, 2:4      procedure   Vol. 1 -                             98:24, 98:24
                           p.m   Vol. 1 - 94:3     plan
                                                                                                    97:7, 97:9, 97:11,     representation
    64:2, 66:4, 69:7,                                     Vol. 1 -          86:18
                           PA  Vol. 1 - 1:21                               proceedings              97:13, 97:15,
    78:1, 83:13, 93:6                               13:18                                                                   Vol. 1 - 82:2
   numbers [2] -           packed   Vol. 1 -       planned
                                                                                                    97:17, 97:19,          representative
                                                             Vol. 1 -       Vol. 1 - 98:13
                            35:10                                          process
                                                                                                    97:21, 97:23
    Vol. 1 - 11:18,                                 88:9                             Vol. 1 -                               Vol. 1 - 61:22
                           packing [2] -                                                           ready [2] - Vol. 1 -
    33:8                                           played   Vol. 1 -        76:22                                          representing
   NY [2] - Vol. 1 -        Vol. 1 - 35:11,                                produced
                                                                                                    25:12, 25:13
                                                    91:1                              Vol. 1 -                              Vol. 1 - 4:8
                            68:1                                                                   really [3] -
    2:4, 2:7                                       please   Vol. 1 -        48:24                                          request [3] -
   NY/PA [2] - Vol. 1 -    Page___line [22] -                              Professional [2] -
                                                                                                    Vol. 1 - 21:7,
                                                    85:7                                                                    Vol. 1 - 34:11,
                            Vol. 1 - 96:3,         point [27] -
                                                                                                    85:20, 85:22
    1:20, 98:25                                                             Vol. 1 - 1:19,                                  49:4, 61:11
                            96:5, 96:7, 96:9,                                                      rearrange   Vol. 1 -
                                                    Vol. 1 - 8:8,           98:24                                          requires   Vol. 1 -
                            96:11, 96:13,                                  progressive
                                                                                                    23:16
                                                    11:8, 27:4, 32:13,                                                      85:12
            O               96:15, 96:17,
                            96:19, 96:21,
                                                    37:13, 43:13,
                                                    43:16, 44:22,
                                                                            Vol. 1 - 28:23
                                                                           protect   Vol. 1 -
                                                                                                   reason
                                                                                                    38:16
                                                                                                   receive
                                                                                                            Vol. 1 -

                                                                                                             Vol. 1 -
                                                                                                                           reserve
                                                                                                                            86:13
                                                                                                                                     Vol. 1 -
                            96:23, 97:3, 97:5,      50:3, 50:4, 52:14,      86:10                                          reserved [2] -
   oath [4] - Vol. 1 -      97:7, 97:9, 97:11,                             protected                92:22
                                                    56:10, 57:15,                      Vol. 1 -                             Vol. 1 - 2:22,
    2:17, 4:12, 39:18,      97:13, 97:15,                                                          received [4] -
                                                    58:23, 63:25,           61:3                                            98:14
    51:10                   97:17, 97:19,                                  provide [2] -            Vol. 1 - 71:16,        respect
                                                    64:20, 68:18,                                                                    Vol. 1 -
   object [6] -             97:21, 97:23                                                            71:21, 88:22, 93:4
                                                    69:18, 72:6,            Vol. 1 - 81:17,                                 79:22
    Vol. 1 - 35:24,        pages [5] - Vol. 1 -                                                    receiving   Vol. 1 -
                                                    74:14, 75:25,           82:9                                           respond [3] -
    53:18, 55:22,           11:14, 11:24,                                  provided [3] -           48:17
                                                    77:14, 77:16,                                                           Vol. 1 - 5:11,
    60:19, 84:22, 87:1      25:24, 70:25, 98:9                                                     recognize [2] -
                                                    83:17, 88:21,           Vol. 1 - 6:7,                                   7:3, 78:17
   objection [27] -        pairs   Vol. 1 -                                                         Vol. 1 - 12:5,         responded
                                                    89:9, 90:10             81:19, 82:7                                                Vol. 1 -
    Vol. 1 - 8:6,           21:15                  pointed [2] -           providing [2] -          25:16
                                                                                                                            92:25
    10:10, 20:3,           papers [3] -                                                            recollection [2] -
                                                    Vol. 1 - 13:14,         Vol. 1 - 28:3,                                 response [4] -
    20:15, 21:6,            Vol. 1 - 6:6,                                                           Vol. 1 - 57:12,
                                                    18:14                   78:15                                           Vol. 1 - 17:4,
    21:25, 23:9, 39:3,      64:12, 64:21           pointing                proximity                83:23
                                                              Vol. 1 -                 Vol. 1 -                             17:13, 68:4, 79:11
    39:9, 39:12,           paraprofessional                                                        record [22] -
                                                    18:10                   66:6                                           responses   Vol. 1 -
    41:22, 43:13,           Vol. 1 - 35:15         poor                    public [6] -             Vol. 1 - 11:23,
                                                          Vol. 1 -                                                          7:2
    46:8, 50:7, 55:16,     parent [3] -                                                             13:11, 18:8, 37:1,     rest
                                                    42:17                   Vol. 1 - 1:20,                                        Vol. 1 -
    56:9, 56:15,            Vol. 1 - 42:20,        posed                                            45:7, 45:8, 45:9,
                                                           Vol. 1 -         2:17, 2:18, 66:23,                              85:15
    57:13, 67:4, 78:8,      57:2, 87:15                                                             45:11, 45:16,          restrict
                                                    66:13                   95:25, 98:25                                              Vol. 1 -
    79:4, 83:14,           parentheses [2] -       position [4] -          puff [2] - Vol. 1 -      48:16, 55:5,
                                                                                                                            84:23
    83:25, 85:5, 90:2,      Vol. 1 - 54:22,                                                         63:11, 66:23,          restricting
                                                    Vol. 1 - 7:20,          29:14, 30:10
    90:22, 91:4             55:5                                           punishment [3] -         73:8, 86:7, 91:15,
                                                    36:3, 36:10, 63:13                                                      Vol. 1 - 59:6
   objections   Vol. 1 -   parents   Vol. 1 -      positions                                        91:22, 91:22,          result [2] -
                                                               Vol. 1 -     Vol. 1 - 59:1,
    2:21                    49:8                                                                    92:2, 92:3, 95:4,
                                                    86:2                    59:4, 89:2                                      Vol. 1 - 28:20,
   obtain  Vol. 1 -        particular [7] -        positive                punishments              98:12
                                                              Vol. 1 -                                                      89:1
    82:1                    Vol. 1 - 27:6,                                                         recreate   Vol. 1 -
                                                    52:20                   Vol. 1 - 59:15                                 retaliation
   obviously [3] -          36:6, 36:13, 38:8,     possible [4] -          purpose [7] -            48:10
                                                                                                                            Vol. 1 - 69:25
    Vol. 1 - 8:11,          62:22, 63:18, 73:6                                                     reference   Vol. 1 -
                                                    Vol. 1 - 59:1,          Vol. 1 - 23:10,                                return [5] -
    11:7, 86:12            parties [2] -                                                            92:20
                                                    59:4, 59:15, 88:16      45:11, 76:3, 76:9,                              Vol. 1 - 31:22,
   Occasionally             Vol. 1 - 2:14,                                                         referenced   Vol. 1 -
                                                   posts [13] -             76:10, 76:14,                                   59:19, 59:21,
    Vol. 1 - 32:11          98:17                                                                   73:5
                                                    Vol. 1 - 8:14,          78:22                                           59:24, 60:3
   occasioned [2] -        partner [4] -                                                           referring [2] -
                                                    72:7, 72:7, 72:22,     purposes [3] -                                  returned   Vol. 1 -
    Vol. 1 - 22:22,         Vol. 1 - 19:8,                                                          Vol. 1 - 40:1,
                                                    72:23, 73:3,            Vol. 1 - 8:17,                                  60:2
    22:23                   23:24, 23:25,                                                           66:18                  returning [4] -
                                                    73:22, 74:8,            55:4, 63:10
   occurrences              24:22                                                                  reflect [5] -
                                                    74:16, 74:18,          pursuit [2] -                                    Vol. 1 - 61:18,
    Vol. 1 - 39:2          party   Vol. 1 -                                                         Vol. 1 - 13:11,
                                                    75:9, 75:11, 85:22      Vol. 1 - 82:2,                                  61:22, 89:10,
   off-the-record           85:19                  poten                                            18:8, 55:14,
                                                           Vol. 1 -         82:3                                            89:20
   [2] - Vol. 1 -          pass [4] - Vol. 1 -                                                      55:20, 73:8            review [4] -
                                                    85:14
    45:17, 81:16            30:17, 30:23,                                                          reflects   Vol. 1 -
                                                   potential   Vol. 1 -                                                     Vol. 1 - 5:6,
   offer [2] - Vol. 1 -     30:25, 31:14                                                            56:1
                                                    63:7                                                                    5:25, 33:7, 98:15
    68:11, 68:15           passes   Vol. 1 -                                                       reframe   Vol. 1 -
                                                   pre   Vol. 1 - 31:22                                                    reviewed   Vol. 1 -
   office [30] -            30:19                  prepare                                          85:4
                                                             Vol. 1 -                                                       6:15
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 104 of 108




                                                                                                                             103

   reviewing    Vol. 1 -    Vol. 1 - 9:14,          21:13                   stenographer [6] -       73:16, 77:8,           2:20
     6:13                   12:15, 47:15,         Spagnoli [93] -            Vol. 1 - 4:22,          77:10, 89:2, 89:9     they're [5] -
   Reviews [4] -            48:9, 48:13             Vol. 1 - 2:5, 3:4,       5:16, 9:2, 11:15,      surprise [4] -          Vol. 1 - 28:1,
     Vol. 1 - 25:10,       serious [3] -            4:16, 6:23, 8:5,         66:14, 79:9             Vol. 1 - 34:9,         40:21, 41:5,
     52:10, 58:8, 70:24     Vol. 1 - 87:8,          10:10, 11:18,           step [4] - Vol. 1 -      34:23, 50:25, 51:9     55:17, 87:12
   R         Vol. 1 -       87:14, 87:25            11:22, 12:2, 12:9,       78:23, 78:25,          Susan [2] - Vol. 1 -   thing [4] - Vol. 1 -
     33:13                 Services [2] -           12:13, 13:11,            79:17, 81:12            2:1, 4:7               5:9, 22:3, 41:21,
   RMR    Vol. 1 - 98:7     Vol. 1 - 2:2, 4:8       15:3, 18:8, 20:3,       steps   Vol. 1 -        suspended [3] -         52:19
   Road    Vol. 1 - 2:7    Seven   Vol. 1 -         20:15, 21:6,             89:17                   Vol. 1 - 89:25,       thinking [9] -
   room [11] - Vol. 1 -     93:5                    21:25, 23:9, 24:2,      stickered   Vol. 1 -     90:12, 90:20           Vol. 1 - 14:4,
     3:9, 13:10, 16:8,     se     ol. 1 - 10:1      25:11, 31:7,             11:23                  suspension [9] -        16:14, 20:7, 20:9,
     24:1, 27:24, 32:2,    Sh       [3] -           31:10, 35:24,           stipulated   Vol. 1 -    Vol. 1 - 8:12,         52:16, 53:2,
     32:3, 33:22, 47:9,     Vol. 1 - 15:17,         36:20, 36:25,            2:14                    8:13, 59:25,           56:18, 66:17, 88:2
     79:18, 81:22           20:12, 21:4             39:3, 39:9, 39:12,      stop [2] - Vol. 1 -      72:11, 88:22,         third [8] - Vol. 1 -
   Route    Vol. 1 -       shakes [2] -             39:25, 40:4, 40:6,       76:25, 85:13            90:11, 90:21,          7:23, 11:12,
     1:21                   Vol. 1 - 5:13,          41:2, 41:22,            stopped [4] -            91:2, 91:3             12:15, 47:15,
   row [11] - Vol. 1 -      27:11                   43:13, 45:10,            Vol. 1 - 40:15,        Susquehanna             48:8, 48:8, 48:11,
     13:5, 14:16,          share [2] - Vol. 1 -     45:15, 46:8,             52:13, 52:18,           Vol. 1 - 1:21          48:13
     14:22, 15:1, 15:2,     36:15, 50:11            46:13, 48:21,            56:17                  switched [2] -         thirty   Vol. 1 -
     15:4, 18:6, 32:21,    shared [2] -             50:7, 53:18,            stopping [2] -           Vol. 1 - 17:23,        93:5
     33:25, 34:1, 64:13     Vol. 1 - 6:25,          53:22, 54:15,            Vol. 1 - 51:21,         77:13                 thirty-five
   rule    Vol. 1 - 82:4    50:8                    55:4, 55:9, 55:16,       52:16                  sworn [3] - Vol. 1 -    Vol. 1 - 38:24
   rules    Vol. 1 - 5:6   she's [5] - Vol. 1 -     55:22, 56:9,            strategies   Vol. 1 -    4:3, 95:21, 98:8      thirty-three
   run [2] - Vol. 1 -       8:8, 55:23, 81:18,      56:15, 57:13,            27:22                  symbolize   Vol. 1 -    Vol. 1 - 38:21
     64:25, 67:22           82:7, 87:2              59:6, 59:9, 60:18,      street [4] -             33:9                  though   Vol. 1 -
   Ruth [5] - Vol. 1 -     sheet [8] - Vol. 1 -     61:5, 62:15, 63:5,       Vol. 1 - 2:3,          synopsis [3] -          55:19
     1:19, 2:18, 91:25,     3:11, 33:11,            63:8, 63:10,             64:13, 66:7, 70:2       Vol. 1 - 26:3,        threatened   Vol. 1 -
     98:7, 98:23            37:21, 38:2, 38:3,      63:20, 66:11,           strike [4] -             26:8, 93:1             69:25
                            48:5, 96:1, 97:1        67:4, 73:8, 73:11,       Vol. 1 - 16:17,        Syracuse [2] -         threatening
                           sheet(s   Vol. 1 -       73:13, 74:19,            17:7, 57:21, 76:7       Vol. 1 - 2:7, 51:7     Vol. 1 - 70:3
            S               95:9
                           sheets   Vol. 1 -
                                                    78:8, 78:20,
                                                    79:14, 80:5, 80:8,
                                                                            student [33] -
                                                                             Vol. 1 - 3:11,
                                                                                                                           threats
                                                                                                                            52:17
                                                                                                                                     Vol. 1 -

   sat   Vol. 1 - 13:4
   saying [11] -
                            15:6
                           Short [4] - Vol. 1 -
                                                    80:16, 81:3, 81:7,
                                                    81:12, 81:15,
                                                                             3:13, 14:15,
                                                                             14:22, 15:15,
                                                                                                             T             throughout
                                                                                                                            30:20
                                                                                                                                        Vol. 1 -

                            45:18, 75:5,            81:25, 83:14,            15:22, 17:1,                                  thus   Vol. 1 -
    Vol. 1 - 21:1,          81:14, 84:11            83:25, 84:10,            17:22, 18:1,           taken [2] - Vol. 1 -    25:23
    35:1, 42:21,           shorthand   Vol. 1 -     84:22, 85:3, 85:8,       18:23, 22:5,            43:7, 95:5            title   Vol. 1 -
    50:16, 54:24,           98:9                    85:11, 86:3, 86:6,       22:10, 22:17,          taking [3] -            37:20
    57:10, 78:12,          showed   Vol. 1 -        87:1, 90:2, 90:22,       22:18, 22:23,           Vol. 1 - 6:17,        today [3] - Vol. 1 -
    78:15, 81:21,           62:10                   91:4, 91:9, 91:12,       23:15, 23:18,           29:6, 92:1             6:17, 90:14, 93:2
    82:4, 82:5             showing   Vol. 1 -       93:24                    25:1, 29:11,           Talbut  Vol. 1 -       tone [2] - Vol. 1 -
   says [4] - Vol. 1 -      52:8                  speak [18] -               32:14, 37:21,           70:8                   35:2, 35:3
    25:21, 26:2,           sign-in [4] -            Vol. 1 - 5:15,           37:23, 38:3,           talkative [2] -        top [3] - Vol. 1 -
    53:20, 54:23            Vol. 1 - 3:11,          17:1, 27:5, 43:24,       40:13, 45:23,           Vol. 1 - 27:14,        26:2, 37:20, 54:7
   schedule [2] -           37:21, 38:2, 38:3       45:24, 49:11,            57:23, 58:10,           27:17                 topic   Vol. 1 -
    Vol. 1 - 9:6,          Signature [4] -          58:25, 59:13,            65:17, 66:1,           teach [3] - Vol. 1 -    28:2
    37:23                   Vol. 1 - 3:5,           67:24, 69:1, 72:7,       66:21, 67:2,            61:12, 75:17,         total   Vol. 1 -
   Schools [2] -            95:1, 96:25, 97:25      73:24, 74:5, 74:8,       69:19, 92:9             77:23                  70:2
    Vol. 1 - 1:7, 7:22     signed [4] -             77:17, 79:5, 80:1,      student's   Vol. 1 -    teacher [2] -          toward   Vol. 1 -
   science   Vol. 1 -       Vol. 1 - 2:16,          81:7                     23:21                   Vol. 1 - 38:16,        76:16
    7:10                    31:20, 42:9, 98:21    speaking [4] -            students [60] -          48:4                  Towards [2] -
   scope [2] - Vol. 1 -    signing   Vol. 1 -       Vol. 1 - 35:7,           Vol. 1 - 10:8,         teachers [2] -          Vol. 1 - 33:22,
    60:22, 61:7             39:1                    37:12, 41:20,            10:9, 10:14, 13:2,      Vol. 1 - 59:16,        65:15
   seat [5] - Vol. 1 -     simply [2] -             64:17                    14:11, 14:18,           90:24                 transcript [6] -
    13:5, 17:24, 19:1,      Vol. 1 - 50:12,       specific [3] -             15:2, 15:12,           teaching [14] -         Vol. 1 - 2:20,
    23:12, 23:24            86:9                    Vol. 1 - 28:5,           15:12, 16:1, 16:6,      Vol. 1 - 7:14,         40:1, 73:9, 92:1,
   seated   Vol. 1 -       sitting [11] -           79:1, 90:15              16:12, 16:20,           7:25, 17:16,           95:7, 98:15
    47:10                   Vol. 1 - 13:5,        specifically [5] -         16:23, 19:15,           24:13, 28:20,         transcription
   seating [32] -           13:13, 14:16,           Vol. 1 - 27:2,           19:18, 19:20,           30:11, 40:23,          Vol. 1 - 98:11
    Vol. 1 - 3:9,           17:22, 22:23,           54:18, 63:2,             20:13, 20:13,           40:25, 41:3, 60:6,    trial   Vol. 1 -
    10:22, 10:24,           24:18, 32:19,           67:19, 82:5              20:17, 20:18,           60:10, 60:16,          2:22
    11:7, 12:14,            33:17, 33:21,         specify [4] -              21:2, 21:10,            60:25, 61:2           true [4] - Vol. 1 -
    12:18, 12:21,           78:18, 91:23            Vol. 1 - 35:25,          21:11, 21:12,          telling [8] -           22:12, 31:13,
    13:1, 13:17, 14:4,     situation [3] -          36:21, 39:25, 85:6       21:13, 21:14,           Vol. 1 - 39:20,        95:6, 98:12
    17:20, 19:24,           Vol. 1 - 4:20,        speculate    Vol. 1 -      21:22, 22:11,           51:21, 55:14,         truth   Vol. 1 -
    21:10, 22:22,           8:21, 82:6              5   1                    22:14, 22:15,           55:20, 56:6,           39:20
    23:6, 23:7, 23:20,     six [4] - Vol. 1 -     Sp      [21] -             23:8, 24:12,            57:21, 85:1, 88:9     truthfully   Vol. 1 -
    24:7, 24:10,            14:25, 15:3,            Vol. 1 - 1:3, 4:8,       24:15, 24:15,          Ten [2] - Vol. 1 -      4:12
    24:24, 25:22,           15:11, 16:7             9:11, 42:12, 43:1,       28:5, 28:24, 30:7,      38:21, 38:24          turn [2] - Vol. 1 -
    32:23, 45:21,          size   Vol. 1 - 9:21     45:2, 45:4, 49:13,       30:19, 32:7,           term [2] - Vol. 1 -     34:6, 34:16
    45:25, 46:3, 46:6,     skin [7] - Vol. 1 -      49:19, 51:11,            32:18, 36:7,            43:18, 93:15          turned   Vol. 1 -
    46:12, 46:13,           19:12, 20:1,            54:22, 55:15,            36:13, 39:1,           terms [10] -            69:24
    46:23, 46:24,           20:13, 20:16,           55:21, 57:11,            40:19, 41:4,            Vol. 1 - 8:17,        two-page   Vol. 1 -
    47:1, 47:8              20:19, 21:3, 21:22      72:16, 83:12,            45:22, 47:10,           9:20, 10:17,           37:18
   seats [7] - Vol. 1 -    slightly   Vol. 1 -      87:9, 88:3, 88:15,       47:16, 47:23,           24:14, 24:14,
    15:11, 15:21,           20:19                         , 93:14            64:17, 65:4,            30:10, 78:11,
    20:10, 46:20,
    47:12, 47:17,
                           slowly
                            5:15
                                    Vol. 1 -      S
                                                    38:14
                                                             Vol. 1 -        65:15, 66:6, 68:1,
                                                                             69:14, 69:17,
                                                                                                     85:25, 86:20, 89:2
                                                                                                    testified [12] -                U
    47:23                  slur [7] - Vol. 1 -    spoke [5] - Vol. 1 -       75:20, 77:17,           Vol. 1 - 4:3,
   secondary   Vol. 1 -     50:17, 51:3,            45:2, 49:15,             82:22                   42:25, 51:1,          uh-huh [6] -
    7:12                    51:12, 76:17,           50:16, 50:21, 74:1      studied   Vol. 1 -       51:10, 51:19,          Vol. 1 - 5:13,
   seconds   Vol. 1 -       78:7, 80:11, 80:15    spots    Vol. 1 -          38:6                    55:24, 56:13,          14:20, 29:20,
    84:8                   smoke [2] - Vol. 1 -     20:20                   stuff [3] - Vol. 1 -     56:17, 88:13,          78:4, 80:7, 85:9
   secretaries              29:14, 30:10          square    Vol. 1 -         31:18, 35:10, 68:5      92:9, 93:7, 93:14     ultimate   Vol. 1 -
    Vol. 1 - 36:17         social [6] -             18:10                   sub   Vol. 1 - 7:20     testify [6] -           8:12
   secretary   Vol. 1 -     Vol. 1 - 8:14,        squares [3] -             Subscribed   Vol. 1 -    Vol. 1 - 4:12,        unclear   Vol. 1 -
    92:17                   72:7, 72:22, 74:7,      Vol. 1 - 47:25,          95:21                   40:9, 54:15,           88:14
   section [3] -            75:9, 85:22             48:2, 48:3              subsequent [6] -         67:15, 82:16,         uncomfortable [3] -
    Vol. 1 - 28:10,        somebody [4] -         staff    Vol. 1 - 4:7      Vol. 1 - 49:12,         83:22                  Vol. 1 - 69:3,
    36:6, 36:13             Vol. 1 - 26:12,       standpoint     Vol. 1 -    59:13, 64:2,           testifying [5] -        69:24, 88:12
   seeing   Vol. 1 -        40:15, 61:1, 88:8       24:14                    71:13, 71:18, 72:1      Vol. 1 - 39:15,       understand [8] -
    38:7                   someone [9] -          start [3] - Vol. 1 -      suggesting   Vol. 1 -    39:22, 53:19,          Vol. 1 - 4:11,
   seemed   Vol. 1 -        Vol. 1 - 16:21,         12:12, 31:10,            86:8                    73:15, 92:11           4:17, 5:19, 6:19,
    87:17                   17:5, 23:2, 43:17,      91:13                   suggestions [2] -       testimony [11] -        10:12, 46:22,
   send [2] - Vol. 1 -      43:24, 50:9,          started [4] -              Vol. 1 - 68:11,         Vol. 1 - 2:20,         47:18, 80:3
    41:7, 41:15             74:15, 80:9, 80:24      Vol. 1 - 47:1,           68:15                   3:1, 6:2, 6:4,        understanding [3] -
   sending   Vol. 1 -      sometime   Vol. 1 -      47:7, 82:23, 92:7       Suite   Vol. 1 - 2:3     56:16, 71:6,           Vol. 1 - 60:24,
    37:13                   48:10                 starting [3] -            sum   Vol. 1 - 70:2      91:15, 92:6, 94:2,     61:2, 76:16
   senior [2] -            somewhere   Vol. 1 -     Vol. 1 - 7:6,           summarize   Vol. 1 -     95:4, 98:8            unh-uh   Vol. 1 -
    Vol. 1 - 35:23,         72:12                   7:17, 9:4                80:4                   Thank [6] - Vol. 1 -    5:13
    64:1                   son   Vol. 1 - 4:8     state [6] - Vol. 1 -      summary   Vol. 1 -       12:2, 12:13,          union [5] - Vol. 1 -
   seniors   Vol. 1 -      sorry [8] - Vol. 1 -     1:21, 7:9, 36:25,        37:23                   18:18, 40:4,           49:24, 61:18,
    10:6                    25:15, 40:6,            86:6, 95:16, 98:3       superintendent           73:11, 73:12           61:21, 62:5, 63:13
   sent [4] - Vol. 1 -      62:12, 63:1,          statement [2] -           [2] - Vol. 1 - 1:7,     themselves [2] -       UNITED   Vol. 1 -
    30:16, 38:17,           66:11, 70:5, 77:9,      Vol. 1 - 6:7,            58:22                   Vol. 1 - 14:18,        1:1
    44:24, 71:3             87:11                   22:12                   superintendent's         19:20                 University [2] -
   separate   Vol. 1 -     sought   Vol. 1 -      statements [4] -          [15] - Vol. 1 -         there's [5] -           Vol. 1 - 7:9, 7:11
    36:18                   28:9                    Vol. 1 - 6:9,            4:24, 6:3, 39:16,       Vol. 1 - 24:2,        unless [3] -
   separated   Vol. 1 -    sounds   Vol. 1 -        59:17, 64:9, 64:11       43:1, 51:1, 51:6,       36:17, 65:7,           Vol. 1 - 36:21,
    21:15                   21:1                  STATES    Vol. 1 -         51:8, 62:10,            78:18, 78:24           48:23, 84:23
   September [5] -         space   Vol. 1 -         1:1                      67:15, 72:14,          therefrom   Vol. 1 -   unnecessarily [2] -
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 105 of 108




                                                                      104


     Vol. 1 -
    84:25,
    85:23
                           5:8, 86:12
                          we're [4] - Vol. 1 -
                           47:21, 63:18,
                                                 47:5, 47:19,
                                                 47:20, 48:15,
                                                 49:3, 49:5, 50:14,
   unusual  Vol. 1 -       82:14, 91:8           52:4, 52:7, 52:23,
    30:13                 we've [2] - Vol. 1 -   54:2, 54:20, 55:7,
   upset [2] - Vol. 1 -    48:21, 48:24          55:10, 55:18,
    68:12, 68:16          week [7] - Vol. 1 -    56:5, 56:11,
   using [2] - Vol. 1 -    11:12, 12:15,         56:24, 57:16,
    80:11, 98:10           47:15, 48:8, 48:9,    58:2, 58:5, 59:8,
   usually  Vol. 1 -       48:11, 48:13          59:12, 61:10,
    40:17                 weeks [2] - Vol. 1 -   61:25, 62:1,
   utilized  Vol. 1 -      12:20, 24:9           62:17, 62:19,
    25:23                 Wendy   Vol. 1 -       62:20, 63:14,
                           77:11                 63:15, 63:16,
                          what's [7] -           63:21, 63:24,
            V              Vol. 1 - 6:21,
                           7:13, 12:4, 19:24,
                                                 66:16, 67:6,
                                                 70:21, 73:10,
                           45:10, 48:1, 52:8     73:12, 73:14,
   V.S    Vol. 1 - 1:3    whether [15] -         74:21, 74:23,
   vapor    Vol. 1 -       Vol. 1 - 31:19,       75:2, 75:3, 75:6,
     30:14                 56:1, 60:19,          80:7, 80:13, 81:1,
   varied    Vol. 1 -      69:11, 71:19,         81:21, 82:13,
     9:22                  73:5, 76:17,          83:21, 84:4, 84:6,
   variety [2] -           78:14, 78:21,         84:9, 84:12, 86:4,
     Vol. 1 - 14:19,       79:1, 80:1, 80:13,    86:11, 86:22,
     27:23                 80:23, 81:8, 92:23    87:4, 87:7, 90:5,
   Vestal [12] -          whole [2] - Vol. 1 -   90:7, 90:25, 91:8,
     Vol. 1 - 1:6, 1:7,    28:12, 44:13          91:24
     1:8, 7:23, 7:25,     whom   Vol. 1 -
     8:3, 8:19, 9:3,       26:10
     14:18, 66:5,         Willa [2] - Vol. 1 -
     77:23, 89:10          2:1, 4:9
   video [4] - Vol. 1 -   withdrawn   Vol. 1 -
     32:6, 34:3, 73:22,    8:9
     75:12                within [8] -
   view [2] - Vol. 1 -     Vol. 1 - 10:18,
            87:14          18:24, 27:23,
   V         [11] -        28:4, 36:16,
     Vol. 1 - 13:13,       52:17, 60:21, 61:7
     13:14, 21:4, 22:2,   witness [21] -
     32:21, 37:10,         Vol. 1 - 1:25,
     54:22, 65:16,         3:2, 4:2, 7:4,
     72:24, 76:12,         13:12, 18:9, 24:4,
     80:10                 31:9, 40:7, 53:21,
   V         s [2] -       53:24, 63:9, 80:4,
     Vol. 1 - 8:14,        80:20, 81:11,
        4                  85:10, 87:6, 95:1,
   V       [83] -          96:25, 97:25,
     Vol. 1 - 9:11,        98:14
     12:22, 12:25,        witnessed [2] -
     13:6, 13:7, 13:18,    Vol. 1 - 40:21,
     13:20, 14:8,          41:4
     15:16, 15:22,        won't [2] - Vol. 1 -
     16:3, 16:8, 16:15,    5:14, 87:1
     16:18, 16:23,        worth   Vol. 1 -
     17:7, 17:8, 17:11,    86:15
     17:21, 20:10,        wouldn't [3] -
     20:12, 33:12,         Vol. 1 - 41:20,
     33:16, 33:20,         67:5, 83:16
     34:4, 35:3, 38:13,   write-up   Vol. 1 -
     38:22, 39:23,         69:6
     41:13, 41:20,        written [8] -
     43:2, 43:6, 43:10,    Vol. 1 - 6:7, 6:9,
     43:23, 44:14,         26:3, 57:17, 67:8,
     44:24, 45:5,          69:18, 71:4, 72:8
     45:22, 49:19,        wrong [3] - Vol. 1 -
     50:16, 51:12,         18:16, 52:12,
     57:17, 57:23,         73:24
     59:1, 59:15,         wrote [6] - Vol. 1 -
     59:19, 60:2,          48:5, 48:12,
     61:13, 61:18,         57:19, 58:11,
     61:22, 63:25,         58:12, 58:16
     64:9, 64:11,
     64:22, 65:12,
     65:20, 66:18,
     67:10, 67:16,                 Y
     67:18, 67:24,
     68:11, 68:15,        yeah [7] - Vol. 1 -
     69:11, 71:13,         4:20, 5:1, 63:22,
     71:20, 72:4, 72:8,    74:21, 77:9, 80:8,
     75:8, 87:9, 87:22,    83:15
     88:1, 88:22, 89:5,   yelling  Vol. 1 -
     89:10, 89:20,         67:10
     89:24, 90:19,        Yep  Vol. 1 - 31:5
     92:19, 92:23,        York [3] - Vol. 1 -
     93:7, 93:15           1:2, 2:3, 98:3
   V         [6] -        you'll [2] -
     Vol. 1 - 16:24,       Vol. 1 - 84:14,
     23:21, 37:14,         86:19
     56:8, 61:12, 74:7    Young [118] -
   voice [3] - Vol. 1 -    Vol. 1 - 2:1, 3:3,
     34:20, 67:13,         4:5, 4:7, 4:19,
     67:16                 7:5, 8:24, 9:1,
                           9:7, 10:15, 11:14,
                           11:20, 12:1, 12:3,
            W              12:11, 12:16,
                           13:16, 15:5, 15:9,
                           18:12, 18:18,
   waived [2] -            18:21, 20:5,
    Vol. 1 - 2:15,         20:21, 21:20,
    2:18                   22:4, 23:13, 24:5,
   walk   Vol. 1 - 38:5    24:23, 25:5,
   walked [2] -            25:14, 31:12,
    Vol. 1 - 31:23,        36:1, 36:23, 37:3,
    34:5                   37:4, 37:17, 39:6,
   walking   Vol. 1 -      39:10, 39:14,
    40:13                  40:3, 40:11,
   wanted [4] -            40:12, 41:1, 41:6,
    Vol. 1 - 9:4,          42:2, 43:15, 45:7,
    26:19, 71:9, 71:25     45:12, 45:19,
   we'll [2] - Vol. 1 -    46:9, 46:15, 47:4,
Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 106 of 108




                                                                          104


        Vol. 1 -
    84:25,
    85:23
                               5:8, 86:12
                              we're [4] - Vol. 1 -
                               47:21, 63:18,
                                                     47:5, 47:19,
                                                     47:20, 48:15,
                                                     49:3, 49:5, 50:14,
   unusual  Vol. 1 -           82:14, 91:8           52:4, 52:7, 52:23,
    30:13                     we've [2] - Vol. 1 -   54:2, 54:20, 55:7,
   upset [2] - Vol. 1 -        48:21, 48:24          55:10, 55:18,
    68:12, 68:16              week [7] - Vol. 1 -    56:5, 56:11,
   using [2] - Vol. 1 -        11:12, 12:15,         56:24, 57:16,
    80:11, 98:10               47:15, 48:8, 48:9,    58:2, 58:5, 59:8,
   usually  Vol. 1 -           48:11, 48:13          59:12, 61:10,
    40:17                     weeks [2] - Vol. 1 -   61:25, 62:1,
   utilized  Vol. 1 -          12:20, 24:9           62:17, 62:19,
    25:23                     Wendy   Vol. 1 -       62:20, 63:14,
                               77:11                 63:15, 63:16,
                              what's [7] -           63:21, 63:24,
                 V             Vol. 1 - 6:21,
                               7:13, 12:4, 19:24,
                                                     66:16, 67:6,
                                                     70:21, 73:10,
                               45:10, 48:1, 52:8     73:12, 73:14,
   V.S   Vol. 1 - 1:3         whether [15] -         74:21, 74:23,
   vapor   Vol. 1 -            Vol. 1 - 31:19,       75:2, 75:3, 75:6,
    30:14                      56:1, 60:19,          80:7, 80:13, 81:1,
   varied   Vol. 1 -           69:11, 71:19,         81:21, 82:13,
    9:22                       73:5, 76:17,          83:21, 84:4, 84:6,
   variety [2] -               78:14, 78:21,         84:9, 84:12, 86:4,
    Vol. 1 - 14:19,            79:1, 80:1, 80:13,    86:11, 86:22,
    27:23                      80:23, 81:8, 92:23    87:4, 87:7, 90:5,
   Vestal [12] -              whole [2] - Vol. 1 -   90:7, 90:25, 91:8,
    Vol. 1 - 1:6, 1:7,         28:12, 44:13          91:24
    1:8, 7:23, 7:25,          whom   Vol. 1 -
    8:3, 8:19, 9:3,            26:10
    14:18, 66:5,              Willa [2] - Vol. 1 -
    77:23, 89:10               2:1, 4:9
   video [4] - Vol. 1 -       withdrawn   Vol. 1 -
    32:6, 34:3, 73:22,         8:9
    75:12                     within [8] -
   view [2] - Vol. 1 -         Vol. 1 - 10:18,
                               18:24, 27:23,
                               28:4, 36:16,
       Vol. 1   - 13:13,       52:17, 60:21, 61:7
       13:14,   21:4, 22:2,   witness [21] -
       32:21,   37:10,         Vol. 1 - 1:25,
       54:22,   65:16,         3:2, 4:2, 7:4,
       72:24,   76:12,         13:12, 18:9, 24:4,
       80:10                   31:9, 40:7, 53:21,
                               53:24, 63:9, 80:4,
     Vol. 1 - 8:14,            80:20, 81:11,
        4                      85:10, 87:6, 95:1,
   V       [83] -              96:25, 97:25,
     Vol. 1 - 9:11,            98:14
     12:22, 12:25,            witnessed [2] -
     13:6, 13:7, 13:18,        Vol. 1 - 40:21,
     13:20, 14:8,              41:4
     15:16, 15:22,            won't [2] - Vol. 1 -
     16:3, 16:8, 16:15,        5:14, 87:1
     16:18, 16:23,            worth   Vol. 1 -
     17:7, 17:8, 17:11,        86:15
     17:21, 20:10,            wouldn't [3] -
     20:12, 33:12,             Vol. 1 - 41:20,
     33:16, 33:20,             67:5, 83:16
     34:4, 35:3, 38:13,       write-up   Vol. 1 -
     38:22, 39:23,             69:6
     41:13, 41:20,            written [8] -
     43:2, 43:6, 43:10,        Vol. 1 - 6:7, 6:9,
     43:23, 44:14,             26:3, 57:17, 67:8,
     44:24, 45:5,              69:18, 71:4, 72:8
     45:22, 49:19,            wrong [3] - Vol. 1 -
     50:16, 51:12,             18:16, 52:12,
     57:17, 57:23,             73:24
     59:1, 59:15,             wrote [6] - Vol. 1 -
     59:19, 60:2,              48:5, 48:12,
     61:13, 61:18,             57:19, 58:11,
     61:22, 63:25,             58:12, 58:16
     64:9, 64:11,
     64:22, 65:12,
     65:20, 66:18,
     67:10, 67:16,                     Y
     67:18, 67:24,
     68:11, 68:15,            yeah [7] - Vol. 1 -
     69:11, 71:13,             4:20, 5:1, 63:22,
     71:20, 72:4, 72:8,        74:21, 77:9, 80:8,
     75:8, 87:9, 87:22,        83:15
     88:1, 88:22, 89:5,       yelling  Vol. 1 -
     89:10, 89:20,             67:10
     89:24, 90:19,            Yep  Vol. 1 - 31:5
     92:19, 92:23,            York [3] - Vol. 1 -
     93:7, 93:15               1:2, 2:3, 98:3
   V       s [6] -            you'll [2] -
     Vol. 1 - 16:24,           Vol. 1 - 84:14,
     23:21, 37:14,             86:19
     56:8, 61:12, 74:7        Young [118] -
   voice [3] - Vol. 1 -        Vol. 1 - 2:1, 3:3,
     34:20, 67:13,             4:5, 4:7, 4:19,
     67:16                     7:5, 8:24, 9:1,
                               9:7, 10:15, 11:14,
                               11:20, 12:1, 12:3,
                 W             12:11, 12:16,
                               13:16, 15:5, 15:9,
                               18:12, 18:18,
   waived [2] -                18:21, 20:5,
    Vol. 1 - 2:15,             20:21, 21:20,
    2:18                       22:4, 23:13, 24:5,
   walk   Vol. 1 - 38:5        24:23, 25:5,
   walked [2] -                25:14, 31:12,
    Vol. 1 - 31:23,            36:1, 36:23, 37:3,
    34:5                       37:4, 37:17, 39:6,
   walking   Vol. 1 -          39:10, 39:14,
    40:13                      40:3, 40:11,
   wanted [4] -                40:12, 41:1, 41:6,
    Vol. 1 - 9:4,              42:2, 43:15, 45:7,
    26:19, 71:9, 71:25         45:12, 45:19,
   we'll [2] - Vol. 1 -        46:9, 46:15, 47:4,
 Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 107 of 108




LINITED STATES DISTzuCT COIIRT
NORT}IERN TSTRI CT OF NF,W YORK

DEBRA SPERO, as Natural Mother of
Y.S., an infant,
                       Plaintiffs,

           v                                                              ERRATA TO TRANSCRIPT OF
                                                                          DEPOSITION OF KATIIARINE
YESTAL CENTRAL SCIIOOL DISTRICT                                           D]'ER
BOARD OF' EDUCATION, YESTAL CENTRAL
SCHOOL DISTRTCT, JEX'F'REY AHEARN,                                        Civil Action No.:   3:   1   7-cv-00007
Superintendent of Schools, ALBERT A. PENNA,
Interim Principal of Yestal lligh School'
DEBORAII CADDICK and CLIFFORD KASSON'
in their Individual and Official Capacities,

                                    Defendants,



           Please   find below the enata to the hanscript of my deposition conducted lantary 25,

2019:

 Page(s)        Original text                Correction                       Reason for change
 and
 line(s)

 45:6           Correct.                     I don't recall,                  During the deposition I
                                                                              realized - and testified -
                                                                              that I did not temember if I
                                                                              had mentioned Mrs.
                                                                              Spero's claim (that Vincent
                                                                              said I had used the n-word)
                                                                              to Ms. Caddick during a
                                                                              conversation with Ms.
                                                                              Caddick the same day, or if
                                                                              the fust time I mentioned it
                                                                              to her was later. See my
                                                                              testimony at pages 52 and
                                                                               88.
 50:1 9         I told her that his          I don't recall if I told   her    Same
                mother said that.            that then.
 50:24          Yes                          I don't recall if I toid her      Sarne
                                             that then.
      Case 3:17-cv-00007-GTS-ML Document 104-29 Filed 06/17/19 Page 108 of 108




       51:21-22   I lecall stopping by and   I don't recall if I told her   Same
                  telling her on my way      that before December 14tr.
                  out about our phone
                  conversation.
       51:24      Yes.                        I don't recall.               Same.
       5617-23    No, I testified that I     No, I testified that I         Clarifring answer to make
                  stopped in after school     stopped in after school to    it clear what I was saying
                  to see her. And I           see her. And i incomectiy     happened on December 1,
                  incorrectly was            yyas ffuinking that was the    2016.
                  thinking fhat was the       22"d. Butl'm sure the day
                  22nd, B1rtI'm sure it      I stopped in after school to
                  was on December 1tt        see her was December itt
                  because that's the day     because that's the day she
                  she asked me to write      asked me to wlite up what
                  up what happened, and      happened, and I emailed it
                  I emailed it to her the    to her the night of
                  night of December 1't      December 1st about the
                  about the events on        events on December 1tt, I
                  December 1tt.              do not remember when I
                                             first told her about Mrs.
                                             Spero's claim that Vincent
                                             said I used the n-word.




                                                                       KATHARINE

     Sworn to before m.   tti. l/
     day of April,2019




        DONI\A J HARRINGTON
  NOTARY PTJBLTL, S]ATF OF NEW YORK
           NO, 01 HA6018733
    QUALTF'If;D rN BROOME COUNTY
COMMISSION EXPTR.ES JANUARY 19/ 20   u
